


--------------------------------------------------------------------------------

Execution Version












CREDIT AGREEMENT,


dated as of


March 30, 2012,



among



NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P.,
as Borrower,



The LENDERS Party Hereto,
as Lenders,



The SWINGLINE LENDER party hereto,
as Swingline Lender,




and




CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent, L/C Issuer, Sole Lead Arranger and Bookrunner













--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I    DEFINITIONS    1
Section 1.01    Defined Terms    1
Section 1.02    Terms Generally    20
Section 1.03    Accounting Terms; GAAP    21
ARTICLE II    THE CREDITS    21
Section 2.01    The Commitments    21
Section 2.02    Loans and Borrowings    21
Section 2.03    Requests for Revolving Borrowings    22
Section 2.04    Letter of Credit Borrowings    23
Section 2.05    Funding of Borrowings    31
Section 2.06    Interest Elections    32
Section 2.07    Termination and Conversion of the Commitments    33
Section 2.08    Repayment of Loans; Evidence of Debt    33
Section 2.09    Prepayment of Loans    35
Section 2.10    Fees    37
Section 2.11    Interest    37
Section 2.12    Alternate Rate of Interest    38
Section 2.13    Increased Costs    39
Section 2.14    Break Funding Payments    41
Section 2.15    Taxes    41
Section 2.16    Payments Generally; Pro Rata Treatment; Sharing of Setoffs    43
Section 2.17    Mitigation Obligations; Replacement of Lenders    45
Section 2.18    Use of Proceeds    45
Section 2.19    Swingline Loans    45



--------------------------------------------------------------------------------



Section 2.20    Extension of Maturity Date    47
ARTICLE III REPRESENTATIONS AND WARRANTIES    48
Section 3.01    Organization; Powers    48
Section 3.02    Authorization; Enforceability    48
Section 3.03    Governmental Approvals; No Conflicts    48
Section 3.04    Financial Condition; No Material Adverse Effect    49
Section 3.05    Properties    49
Section 3.06    Litigation and Environmental Matters    49
Section 3.07    Compliance With Laws and Agreements    50
Section 3.08    Investment Company Status    50
Section 3.09    Taxes    50
Section 3.10    ERISA    50
Section 3.11    Disclosure    51
Section 3.12    Use of Credit    51
Section 3.13    Solvency    51
Section 3.14    No Default    51
Section 3.15    Insurance    51
Section 3.16    Security Interests and Liens    51
Section 3.17    Organizational Documents    52
Section 3.18    Principal Offices; Place of Organization    52
Section 3.19    No Burdensome Restrictions    52
Section 3.20    Brokers’ Fees    52
Section 3.21    REIT and Tax Status; Stock Exchange Listing    52
ARTICLE IV CONDITIONS    52
Section 4.01    Effective Date    52
Section 4.02    Credit Event    54



--------------------------------------------------------------------------------



Section 4.03    Liens and Security Interest    55
ARTICLE V AFFIRMATIVE COVENANTS    55
Section 5.01    Financial Statements and Other Information    55
Section 5.02    Notices of Material Events    57
Section 5.03    Existence; Conduct of Business    58
Section 5.04    Payment of Obligations    58
Section 5.05    Insurance; Property Maintenance    58
Section 5.06    Books and Records; Inspection    58
Section 5.07    Compliance with Laws    59
Section 5.08    Use of Proceeds    59
Section 5.09    Operating Accounts    59
Section 5.10    Organizational Documents    59
Section 5.11    UCC Searches    59
Section 5.12    Environmental Laws    59
Section 5.13    Maintenance of REIT Status    60
Section 5.14    Communication with Accountants    60
Section 5.15    Solvency    60
ARTICLE VI NEGATIVE COVENANTS    60
Section 6.01    Financial Covenants    60
Section 6.02    Liens    60
Section 6.03    Fundamental Changes    60
Section 6.04    Real Property Financing    61
Section 6.05    Restricted Payments    61
Section 6.06    Indebtedness    62
Section 6.07    Transactions with Affiliates; Joint Ventures    62
Section 6.08    Restrictive Agreements    62
Section 6.09    Fiscal Year; Fiscal Quarters    62



--------------------------------------------------------------------------------



Section 6.10    Employees    62
Section 6.11    ERISA    62
Section 6.12    Asset Sales    62
Section 6.13    Prohibited Transfers; REIT Covenants    63
Section 6.14    Management Fees    63
Section 6.15    Subsidiaries    63
Section 6.16    Taxation of Borrower    63
ARTICLE VII EVENTS OF DEFAULT    63
Section 7.01    Events of Default    63
ARTICLE VIII THE ADMINISTRATIVE AGENT    66
ARTICLE IX BORROWING BASE PROPERTIES    70
Section 9.01    Borrowing Base Properties    70
Section 9.02    Exclusion Events    73
Section 9.03    Release and Addition of Borrowing Base Properties    74
ARTICLE X MISCELLANEOUS    76
Section 10.01    Notices    76
Section 10.02    Waivers; Amendments    76
Section 10.03    Expenses; Indemnity; Damage Waiver    78
Section 10.04    Successors and Assigns    79
Section 10.05    Survival    83
Section 10.06    Counterparts; Integration; Effectiveness    84
Section 10.07    Severability    84
Section 10.08    Set-off    84
Section 10.09    Governing Law; Jurisdiction; Etc    84
Section 10.10    WAIVER OF JURY TRIAL    86
Section 10.11    Headings    86
Section 10.12    No Broker    86



--------------------------------------------------------------------------------



Section 10.13    Obligations of the Credit Parties Independent    86
Section 10.14    Confidentiality    87
Section 10.16    Additional Commitments    87
SCHEDULE I - Commitments
SCHEDULE II - Principal Offices; Places of Organization
SCHEDULE III - Initial Borrowing Base Properties and Subsidiary Guarantors
SCHEDULE IV - Disclosed Litigation
EXHIBIT A    - Form of Revolving Note
EXHIBIT B    - Form of Swingline Note
EXHIBIT C    - Form of Assignment and Assumption
EXHIBIT D    - Form of Borrowing Base Certificate
EXHIBIT E    - Form of Compliance Certificate
EXHIBIT F    - Form of Solvency Certificate





--------------------------------------------------------------------------------



CREDIT AGREEMENT, dated as of March 30, 2012, among NEW YORK RECOVERY OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“Borrower”), the LENDERS
party hereto, and CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent,
Sole Lead Arranger and Bookrunner.
Borrower has requested that the Lenders extend credit to it in an aggregate
principal amount not exceeding $40,000,000 (increasable to up to $150,000,000 in
accordance with Section 10.16) at any one time outstanding. The Lenders are
prepared to extend such credit upon the terms and conditions hereof, and,
accordingly, the parties hereto agree as follows:
ARTICLE I

DEFINITIONS
Section 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Accepting Lender” has the meaning assigned to such term in Section 10.16(b).
“Act” has the meaning set forth in Section 10.15.
“Additional Commitment Amount” has the meaning assigned to such term in
Section 10.16.
“Additional Commitment Notice” has the meaning assigned to such term in
Section 10.16(b).
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means CONA, in its capacity as administrative agent for
the Lenders hereunder, or any successor Administrative Agent appointed pursuant
to ARTICLE VIII.
“Administrative Agent’s Account” means an account designated by Administrative
Agent in a notice to Borrower and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
to be supplied by Administrative Agent to Borrower.



--------------------------------------------------------------------------------



“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly, through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Aggregate Commitments” means the combined Commitments of all of the Lenders,
which as of the Closing Date total $40,000,000, as such Aggregate Commitments
may be (a) reduced from time to time pursuant to Section 2.07 or (b) increased
from time to time up to $150,000,000 pursuant to Section 10.16.
“Alternate Base Rate” means the greater of (i) the rate of interest from time to
time announced by CONA at its principal U.S. office in New York City as its
prime commercial lending rate, it being understood that such prime commercial
rate is a reference rate and does not necessarily represent the lowest or best
rate being charged by CONA to any customer and (ii) the rate of interest
applicable to Eurodollar Borrowings with an Interest Period of one-month plus
the Applicable Rate.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
“Applicable Rate” means 2.50% per annum.
“Appraisal” means an appraisal of a Real Property dated within six (6) months
prior to the Effective Date or within six (6) months prior to any subsequent
Borrowing, as applicable, contracted and paid for by Borrower, prepared by an
independent third-party appraiser reasonably acceptable to Administrative Agent
and licensed in the State in which the Real Property is located, which appraisal
must comply in all respects with the standards for real estate appraisal
established pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989 (“FIRREA”), and otherwise be in form and substance
reasonably satisfactory to Administrative Agent. Administrative Agent hereby
approves the use of CB Richard Ellis, Inc., Cushman & Wakefield, Inc., Butler
Burgher Group and Duff & Phelps as third-party appraisers so long as each such
appraiser is an MAI licensed appraiser and that any appraisal from such
appraiser complies in all respects with FIRREA.
“Appraised Value” as to any Borrowing Base Property shall, as of any date of
determination, be the lesser of (a) the “as-is” appraised value of such Property
reflected in the Appraisal thereof most recently delivered to and approved by
Administrative Agent pursuant to Section 2.16(a) and (b) the purchase price paid
by Borrower to acquire such Borrowing Base Property.
“Approved Fund” means any entity that is engaged in making, purchasing, holding
or investing in bank loans and similar extensions of credit in the ordinary
course of business and that is administered or managed by (a) a Lender, (b) an
Affiliate of Lender or (c) an entity or an



--------------------------------------------------------------------------------



Affiliate of an entity that administers or manages a Lender.
“Approved Ground Lease” means, at any time, any ground lease (whether related to
an interest in land alone or an interest in land and the improvements located
thereon) with respect to any Property which is on terms and conditions that are
acceptable to Administrative Agent in its sole discretion, and: (a) under which
a Subsidiary Guarantor is the lessee or holds equivalent rights (including,
without limitation, as a sublessee), (b) that has a remaining term of no less
than forty (40) years (assuming the exercise of any applicable extension options
that are exercisable at the Subsidiary Guarantor’s option) or be otherwise
subject to a purchase option in favor of the Subsidiary Guarantor that is
exercisable in the sole discretion of the Subsidiary Guarantor and is for a
nominal purchase price, (c) under which any required rental payment, principal
or interest payment or other payment due under such lease or sublease, as
applicable, from the Subsidiary Guarantor to the ground lessor is not more than
thirty (30) days past due, (d) where no party to such lease or sublease, as
applicable, is the subject of an Insolvency Proceeding, (e) where the Subsidiary
Guarantor’s interest in the Property or the lease or sublease, as applicable, is
not subject to any Lien (other than Permitted Exceptions); (f) containing
provisions which create an obligation of the lessor to give the holder of any
mortgage lien on such leased property written notice of any defaults on the part
of the Subsidiary Guarantor and agreement of such lessor that such lease will
not be terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (g) containing provisions which
permit the use of such Property for its then-current use; (h) containing
provisions which provide for such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease; and (i) under which there exists no
default or event of default by a ground lessor which default or event of default
has caused or otherwise resulted in or could reasonably be expected to cause or
otherwise result in any material interference with the Subsidiary Guarantor’s
occupancy or other rights under the applicable ground lease.
“Approved Uses” has the meaning set forth in Section 2.18.
“Asset” means, with respect to any Credit Party, the Real Property or other
investment assets owned directly or indirectly by such Credit Party or any of
its Subsidiaries from time to time.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by Administrative Agent, in the form of
Exhibit C or any other form approved by Administrative Agent.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.04(b)(iii).
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.



--------------------------------------------------------------------------------



“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect. For purposes hereof, the date of a Borrowing comprising one
or more Loans that have been converted or continued shall be the effective date
of the most recent conversion or continuation of such Loan or Loans.
“Borrowing Base” shall mean during any fiscal quarter or portion thereof, the
lesser of: (a) the Aggregate Commitments; and (b) the sum of (i) sixty-five
percent (65%) of the most recently obtained Appraised Values of all Borrowing
Base Properties located in New York County, New York State and (ii) fifty-five
percent (55%) of the most recently obtained Appraised Values of all Borrowing
Base Properties that are not located in New York County, New York State.
“Borrowing Base Certificate” means a certificate of a Responsible Officer of
Borrower, substantially in the form of Exhibit D and appropriately completed.
“Borrowing Base Property” means, as of any date of determination, each Real
Property:
(a)    that is set forth on Schedule III hereto (as such schedule may be updated
from time to time in accordance with the terms hereof in each case to the extent
that such Real Property has not otherwise been removed as a “Borrowing Base
Property” pursuant to the other criteria for qualification as such set forth in
this definition and the other provisions of this Agreement);
(b)    that is either (i) 100% owned in fee simple by, or 100% ground leased
pursuant to an Approved Ground Lease by, a Subsidiary of Borrower or (ii) 100%
owned in fee simple by, or 100% ground leased pursuant to an Approved Ground
Lease by, a joint venture entity in which Borrower or a Subsidiary of Borrower
owns an interest, and, in the case of clause (i) or (ii) above, that is
(A) controlled by Borrower, (B) a Single Purpose Entity, and (C) upon the
Effective Date, a Subsidiary Guarantor; or that shall have become a Subsidiary
Guarantor in accordance with Section 9.03;
(c)    with respect to which neither (i) such Real Property is subject to any
Lien (other than Permitted Exceptions) nor (ii) any interest of any applicable
Subsidiary Guarantor therein (including the lease thereof or any indirect
interest owned by Borrower), is subject to any Lien;
(d)    with respect to which Borrower has certified to Administrative Agent
that, to Borrower’s actual knowledge, such Real Property is free from any
material structural or environmental issues; and
(e)    that is in compliance with the provisions of Article IX hereof.



--------------------------------------------------------------------------------



Notwithstanding the foregoing, prior to the first anniversary of the Effective
Date, Administrative Agent may, in its sole and absolute discretion, approve
Real Property as a Borrowing Base Property notwithstanding the fact that such
Real Property does not satisfy the conditions set forth above. After the first
anniversary of the Effective Date, any such approval and/or waiver shall be
subject to the consent of the Required Lenders pursuant to Section 10.02(b).
“Borrowing Request” means a request by Borrower for a Borrowing in accordance
with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Borrowing, or
continuation of, a payment or prepayment of principal of or interest on, or the
Interest Period for, a Eurodollar Borrowing, or a notice by Borrower with
respect to any such borrowing, continuation, payment, prepayment or Interest
Period, the term “Business Day” shall also exclude any day on which banks are
not open for dealings in dollar deposits in the London interbank market.
“Capital Expenditures” means, for any period and with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition or leasing of
fixed or capital assets or additions to equipment (including replacements,
capitalized repairs and improvements during such period) which should be
capitalized under GAAP on a consolidated balance sheet of such Person. For the
purpose of this definition, the purchase price of equipment which is purchased
simultaneously with the trade-in of existing equipment owned by such Person or
with insurance proceeds shall be included in Capital Expenditures only to the
extent of the gross amount of such purchase price less the credit granted by the
seller of such equipment for such equipment being traded in at such time, or the
amount of such proceeds, as the case may be.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Change in Control” means an event or series of events by which:
(a)    during the term of this Agreement, William M. Kahane and Nicholas
Schorsch cease to be members of the board of directors or other equivalent
governing body of the REIT unless replaced by one or more directors acceptable
to Administrative Agent in its sole and absolute discretion; or
(b)    Borrower ceases to have the sole responsibility for managing and
administering the day-to-day business and affairs of any Subsidiary Guarantor;
or



--------------------------------------------------------------------------------



otherwise ceases to Control each such Subsidiary Guarantor; or ceases to own,
directly or indirectly, the majority or controlling ownership interests in and
rights to distributions from each Subsidiary Guarantor; or
(c)    the REIT ceases to be the sole general partner of Borrower.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and the rulings issued thereunder.
“Collateral” means, collectively, the collateral covered by the definition of
“Collateral” as set forth in the Pledge.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.07 or (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04 or increased from time to time pursuant to
Section 10.16. As of the date hereof, the initial amount of each Lender’s
Commitment is set forth on Schedule I, and to the extent hereinafter assigned
pursuant to Section 10.04 hereof, it will be set forth in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable, a copy of which shall be delivered to Borrower.
“CONA” means Capital One, National Association.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, mortgage, deed
of trust, indenture, or other instrument, document or agreement to which such
Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the



--------------------------------------------------------------------------------



direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
“Controlled Group” means Borrower and all Persons (whether or not incorporated)
under common control or treated as a single employer with Borrower pursuant to
Section 414(b), (c), (m) or (o) of the Code.
“Credit Party” means each of Borrower and Guarantor (including each Subsidiary
Guarantor).
“Debt Service” means, with respect to any particular period during the Loan
term:
(a)    with respect to any calculation other than pursuant to Section 2.20(c),
(i) scheduled interest payments due with respect to the Loans based on an
assumed interest rate of the greater of (A) the actual interest rates in effect
as of the date of determination and (B) 4.75% per annum plus (ii) assumed
principal components of the monthly amortization payments during such period
based on a 25-year mortgage style amortization schedule; or
(b)    with respect to any calculation pursuant to Section 2.20(c),
(i) scheduled interest payments due with respect to the Loans based on an
assumed interest rate of the greater of (A) the actual interest rates in effect
as of the date of determination and (B) the five-year swap rate in effect as of
the date of determination plus (ii) assumed principal components of the monthly
amortization payments during such period based on a 25-year mortgage style
amortization schedule
“Debt Service Coverage Ratio” means, as of any date, the ratio calculated and
submitted by Borrower and verified and approved by Administrative Agent, of
(i) the Net Operating Income for the last trailing 3-month period, annualized,
ending with the most recently completed calendar quarter to (ii) the Debt
Service with respect to such period; provided, however, if Administrative Agent
determines the Debt Service Coverage Ratio at any time other than upon the
delivery by Borrower of a Borrowing Base Certificate as and when required
hereunder, then Administrative Agent shall calculate the Debt Service Coverage
Ratio based upon the information provided by Borrower pursuant to Section 5.01
hereof.
“Default” means any event or condition which constitutes an Event of Default or
a condition after any applicable notice from Administrative Agent to Borrower
which, following the expiration of any applicable cure period therefor, would
become an Event of Default.
“Default Rate” has the meaning set forth in Section 2.11(c).
“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two (2) Business Days of the date such Loans were
required to be funded hereunder, or (ii) pay to Administrative Agent, the L/C
Issuer, the Swingline Lender or any other



--------------------------------------------------------------------------------



Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified Borrower,
Administrative Agent, the L/C Issuer or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect, (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under any Insolvency Proceeding, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by Administrative Agent that a Lender is a Defaulting Lender under clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender upon delivery of written
notice of such determination to Borrower, the L/C Issuer, the Swingline Lender
and each Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“Effective Date” means the date of this Agreement.
“Effective Gross Income” means, for the applicable period, all rentals,
revenues, income and other recurring forms of consideration, received by, or
paid to or for the account of or for the benefit of, Borrower with respect to
the Borrowing Base Properties calculated in accordance with GAAP determined on
an accrual basis for the twelve (12) months immediately preceding the date of
calculation; provided, however, (1) if an Subsidiary Guarantor has owned a Real
Property for more than one (1) month but fewer than twelve (12) months prior to
the date of calculation, then Effective Gross Income with respect to such Real
Property shall be calculated by annualizing the portion of operating history
from the date that the Subsidiary Guarantor acquired the Real Property until the
date that Borrower delivers a request for a Borrowing Base Addition with respect
to such Real Property pursuant to Section 9.03 hereof and (2) if an Subsidiary
Guarantor has owned a Real Property for less than one (1) month, then Effective
Gross Income with respect to such Real Property shall be calculated by using the
most recent financial statements for the Real Property which were obtained by
the Subsidiary Guarantor from the seller of such Real Property and to the extent
the Subsidiary Guarantor did not obtain from the seller financial statements
with respect to the Real Property for the entire twelve (12) month



--------------------------------------------------------------------------------



period immediately preceding the date of calculation, then Effective Gross
Income with respect to such Real Property shall be calculated by annualizing
such financial statements.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, the preservation or reclamation of natural
resources, or the management, release or threatened release of any Hazardous
Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Credit Party or their Affiliates directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials in violation of any Environmental Law,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment in violation of any
Environmental Law or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b), 414(c)
or 414(m) of the Code.
“ERISA Event” means (a) a Reportable Event with respect to a Qualified Plan or a
Multiemployer Plan; (b) a withdrawal by Borrower or any ERISA Affiliate from a
Qualified Plan subject to Section 4063 of ERISA during a plan year in which it
was a substantial employer (as defined in Section 4001(a)(2) of ERISA); (c) a
complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan; (d) the filing of a notice of intent to terminate, the
treatment of a plan amendment as a termination under Section 4041 or 4041A of
ERISA or the commencement of proceedings by the PBGC to terminate a Qualified
Plan or Multiemployer Plan subject to Title IV of ERISA; (e) a failure by
Borrower or any member of the Controlled Group to make required contributions to
a Qualified Plan or Multiemployer Plan; (f) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Qualified
Plan or Multiemployer Plan; (g) the imposition of any liability under Title IV
of ERISA, other than PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon Borrower or any



--------------------------------------------------------------------------------



ERISA Affiliate; (h) an application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Code with respect to any
Plan; (i) a non-exempt prohibited transaction occurs with respect to any Plan
for which Borrower or any Subsidiary of Borrower may be directly or indirectly
liable; or (j) a violation of the applicable requirements of Section 404 or 405
of ERISA or the exclusive benefit rule under Section 401(a) of the Code by any
fiduciary or disqualified person with respect to any Plan for which Borrower or
any member of the Controlled Group may be directly or indirectly liable.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning set forth in ARTICLE VII.
“Excluded Taxes” means, with respect to Administrative Agent, any Lender, or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) income or franchise taxes imposed on (or measured by)
its net income by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits taxes imposed by the United States of America or
any similar tax imposed by any other jurisdiction in which Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by Borrower under Section 2.17(a)), any withholding tax that is imposed
on amounts payable to such Foreign Lender at the time such Foreign Lender
becomes a party to this Agreement (or designates a new lending office) or is
attributable to such Foreign Lender’s failure to comply with Section 2.15(e),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such withholding tax
pursuant to Section 2.15(a).
“Exclusion Event” has the meaning set forth in Section 9.02.
“Extended Maturity Date” has the meaning set forth in Section 2.20.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by Administrative Agent from three Federal funds brokers of recognized
standing selected by it.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single



--------------------------------------------------------------------------------



jurisdiction.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding Letter of Credit Liabilities other than Letter of Credit Liabilities
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Applicable Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guaranteed Obligations” has the meaning set forth in the Guaranty.
“Guarantor” means, collectively and jointly and severally, the REIT and each
Subsidiary Guarantor.
“Guaranty” means that certain Guaranty, dated as of the date hereof, made by
Guarantor in favor of Administrative Agent.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Honor Date” has the meaning specified in Section 2.04(c)(i).
“Indebtedness” means, as to any Person, at a particular time, all items which
constitute, without duplication, (i) indebtedness for borrowed money or the
deferred purchase price of property (other than Trade Payables), (ii)
indebtedness evidenced by notes, bonds, debentures or similar instruments, (iii)
obligations with respect to any conditional sale or title retention agreement,
(iv) indebtedness arising under acceptance facilities and the amount drawn
thereunder, or under all letters of credit issued for the account of such Person
and, without duplication, all drafts drawn thereunder to the extent such Person
shall not have reimbursed the issuer in respect of the issuer’s payment of such
drafts, (v) all liabilities secured by any lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof (other than carriers’, warehousemen’s, mechanics’,



--------------------------------------------------------------------------------



repairmen’s or other like non-consensual statutory Liens arising in the ordinary
course of business), and (vi) Capital Lease Obligations.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information” has the meaning specified in Section 10.14.
“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other, similar arrangement
in respect of its creditors generally or any substantial portion of its
creditors; in each case as undertaken under U.S. Federal, State or foreign law.
“Interest Election Request” means a request by Borrower to convert or continue a
Borrowing in accordance with Section 2.06.
“Interest Payment Date” means (i) with respect to any Loan that is an ABR Loan
(other than a Swingline Loan), on the last day of each Interest Period thereof
(or if such day is not a Business Day, on the Business Day immediately
succeeding such Interest Period), (ii) with respect to any Loan that is a
Eurodollar Loan, on the last day of each Interest Period thereof (or if such day
is not a Business Day, on the Business Day immediately succeeding such Interest
Period) and (iii) with respect to any Swingline Loan, the day that such Loan is
required to be repaid.
“Interest Period” means, (A) with respect to any Loan that is an ABR Loan, the
period commencing on (and including) the date such ABR Loan is made (or
converted from a Eurodollar Loan) and ending on (but excluding) the first (1st)
day in the next calendar month and, thereafter, each period commencing on (and
including) the first (1st) day of each calendar month and ending on (but
excluding) the first (1st) day in the next calendar month, and (B) with respect
to any Loan that is a Eurodollar Loan, each period commencing on (and including)
the date such Eurodollar Loan is made or (in the event of a continuation) the
last day of the immediately preceding Interest Period for such Loan and ending
on (but excluding) numerically corresponding day in the calendar month that is
one, two, three or six months (or, with the consent of each Lender, nine or
twelve months) thereafter, as Borrower may elect; provided that (i) each
Interest Period that commences on the last day of a calendar month (or on any
day for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last day of the appropriate
subsequent calendar month; (ii) no Interest Period shall have a duration of less
than one month and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall bear interest at the Alternate
Base Rate and (iii) any Interest Period that would otherwise commence before and
end after the Maturity Date shall end on the Maturity Date. Notwithstanding the
foregoing, if the Maturity Date is a day that is not a Business Day, then the
final Interest Period will end on the next succeeding Business Day following the
Maturity Date.



--------------------------------------------------------------------------------



“Investment Grade Borrowing Base Properties” means any Borrowing Base Property
that is net leased to an Investment Grade Tenant.
“Investment Grade Tenant” means any tenant under a Net Lease of a Borrowing Base
Property that has a rating of BBB- or better from Standard & Poor's Corporation.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any Subsidiary) or in favor of the L/C
Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a Joinder Agreement substantially in the form attached
to the Guaranty.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means CONA in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context requires otherwise, the term “Lenders” includes
the Swingline Lender.
“Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a standby letter of credit only.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.



--------------------------------------------------------------------------------



“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date (or, if such day is not a Business Day, the next succeeding
Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.04(g).
“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $20,000,000 and (b) the Aggregate Commitments as of
such date.
“Leverage Ratio” means, as of the date of determination, the ratio, expressed as
a percentage, of (a) the Revolving Credit Exposure to (b) the Appraised Value of
the Borrowing Base Properties.
“LIBO Rate” with respect to each Interest Period, the rate for a Reset Date will
be the rate for deposits in U.S. dollars with a 1 month maturity which appears
on Reuters Screen LIBOR01 Page as of 11:00 am, London time, on the day that is
two (2) London Banking Days preceding such Reset Date. If such rate does not
appear on Reuters Screen LIBOR01 Page, the rate for the Reset Date will be
determined as if the parties had specified “USD-LIBOR-Reference Banks”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, or any other type of preferential arrangement that has the practical
effect of creating a security interest in, on or of such asset, (b) the interest
of a vendor or a lessor under any conditional sale agreement, capital lease or
title retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
“Loan Documents” means each of this Agreement, the Notes, the Pledge, any other
Security Documents, the Guaranty, other instruments or agreements made or
entered into by any of the Credit Parties with or in favor of any or all of the
Secured Parties in connection with the Transactions, and any supplements or
amendments to or waivers of any of the foregoing executed and delivered from
time to time.
“Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.
“London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition of Borrower or Guarantor, so as to materially affect the ability of
Borrower or Guarantor to



--------------------------------------------------------------------------------



perform any of its respective material obligations under any Loan Document or
(b) the validity or enforceability of any of the Loan Documents or the rights or
benefits available to any Secured Party under any Loan Document.
“Maturity Date” means March 29, 2015, as the same may be extended pursuant to
Section 2.20 (or such earlier date as the Commitments shall have been terminated
in accordance with the terms hereof).
“Maximum Loan Amount” means, from time to time, the aggregate of all
Commitments, as such Commitments may be reduced at Borrower’s option pursuant to
Section 2.07.
“Multiemployer Plan” means a “multiemployer plan” (within the meaning of Section
4001(a)(3) of ERISA) and to which any member of the Controlled Group makes, is
making, or is obligated to make contributions or, during the preceding three
calendar years, has made, or been obligated to make, contributions.
“Net Operating Income” as to any Borrowing Base Property, means (a) all gross
revenues recorded in accordance with GAAP from the operation of such Borrowing
Base Property during a particular period (including, without limitation,
payments received from insurance on account of business or rental interruption
and condemnation proceeds from any temporary use or occupancy, in each case to
the extent attributable to the period for which such Net Operating Income is
being determined, but excluding any proceeds from the sale or other disposition
of any part or all of such Borrowing Base Property; or from any financing or
refinancing of such Borrowing Base Property; or from any condemnation of any
part or all of such Borrowing Base Property (except for temporary use or
occupancy); or on account of a casualty to the property (other than payments
from insurance on account of business or rental interruption); or any security
deposits paid under leases of all or a part of such Borrowing Base Property,
unless forfeited by tenants; and similar items or transactions the proceeds of
which under GAAP are deemed attributable to capital), minus (b) all reasonable
and customary property maintenance and repair costs, leasing and administrative
costs, management fees (assumed to be three percent (3%) of gross receipts) and
real estate taxes and insurance premiums recorded in accordance with GAAP by
Borrower during such period with respect to such Borrowing Base Property and
minus (c) all Capital Expenditures recorded in accordance with GAAP by Borrower
during such period with respect to such Borrowing Base Property. There shall be
no deduction for any expense not involving a cash expenditure, such as
depreciation. To the extent any contradiction exists between the foregoing
definition and the manner in which net operating incoming is calculated and
defined under GAAP, the latter shall prevail and be applied as appropriate under
this Agreement.
“New York Metropolitan Statistical Area” means the “New York-Northern New
Jersey-Long Island, NY-NJ-PA MSA” as defined by The Office of Management and
Budget of the United States.
“Non-Extension Notice Date” has the meaning specified in Section 2.04(b)(iii).



--------------------------------------------------------------------------------



“Notes” means the Revolving Notes and the Swingline Note.
“Obligations” means all obligations, liabilities and indebtedness of every
nature of any Credit Party, including the Guaranteed Obligations, from time to
time owing to any Lender under or in connection with this Agreement or any other
Loan Document to which such Credit Party is a party, including principal,
interest, fees (including fees of counsel), and expenses whether now or
hereafter existing under the Loan Documents.
“Organizational Documents” shall mean (a) for any corporation, the certificate
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement, any subscription agreements for such
corporation, and any amendments thereto, (b) for any limited liability company,
the articles of organization or certificates of formation and any certificate
relating thereto and the limited liability company (or operating) agreement of
such limited liability company, any subscription agreements for such limited
liability company, and any amendments thereto, and (c) for any partnership
(general or limited), the certificate of limited partnership or other
certificate pertaining to such partnership and the partnership agreement of such
partnership (which must be a written agreement), any subscription agreements for
such partnership, and any amendments thereto.
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Participant” has the meaning set forth in Section 10.04(e).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Exceptions” means covenants, conditions, restrictions, easements and
other exceptions to title affecting a Borrowing Base Property approved by
Administrative Agent, in its sole and absolute discretion, with respect to any
Borrowing Base Property.
“Permitted Transfers” means any of the following:
(a)    the transfer by Borrower of any direct or indirect interest in any
Subsidiary Guarantor to any Person, provided that, after giving effect to any
such transfer or assignment, Borrower continues to own no less than fifty-one
percent (51%) of such Subsidiary Guarantor and provided no Change of Control
results from same;


(b)    the transfer of any direct or indirect interests in Borrower and/or the
REIT that are or become publically traded on a national exchange, provided that
no Change of Control results from same; and



--------------------------------------------------------------------------------





(c)    the merger or consolidation of the REIT, or a sale of the REIT, provided
that the merger or consolidation of the REIT is with, or the sale of the REIT is
to, a publically traded company having a net worth prior to such merger,
consolidation or sale greater than the net worth of the REIT as of the date
hereof and provided that no Change of Control results from same.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA)
which Borrower or any member of the Controlled Group sponsors or maintains or to
which Borrower or any member of the Controlled Group makes, is making or is
obligated to make contributions, and includes any Multiemployer Plan or
Qualified Plan.
“Plan Asset Regulation” means Department of Labor Regulation Section 2510.3-101,
29 C.F.R. § 2510.3-101.
“Pledge” means, collectively, the Pledge and Security Agreement, dated as of the
date hereof, made by Borrower in favor of Administrative Agent and, each
additional Pledge and Security Agreement delivered by Borrower pursuant to
Article IX hereof.
“Prepayment Trigger Date” has the meaning set forth in Section 2.09(b)(i).
“Property” means, collectively and severally, any and all Real Property and all
personal property owned or occupied by the subject Person. “Property” shall
include all Equity Interests owned by the subject Person in a Subsidiary.
“Proposed Modification” has the meaning set forth in Section 6.03(b).
“Proposed Modification Notice” has the meaning set forth in Section 6.03(b).
“Qualified Plan” means a pension plan (as defined in Section 3(2) of ERISA)
intended to be tax-qualified under Section 401(a) of the Code and which any
member of the Controlled Group sponsors, maintains, or to which it makes, is
making or is obligated to make contributions, or in the case of a multiple
employer plan (as described in Section 4064(a) of ERISA) has made contributions
at any time during the immediately preceding period covering at least five (5)
plan years, but excluding any Multiemployer Plan.
“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof.
“Real Property” means any Asset consisting of real property.



--------------------------------------------------------------------------------



“Real Property Indebtedness” means any Indebtedness secured by a Lien on any
Real Property.
“Reference Banks” means major banks in the London interbank market selected by
Administrative Agent.
“Register” has the meaning set forth in Section 10.04(c).
“Reportable Event” means any of the events set forth in section 4043(b) of ERISA
or the regulations thereunder, a withdrawal from a Plan described in
section 4063 of ERISA, a cessation of operations described in section 4068(f) of
ERISA, an amendment to a Plan necessitating the posting of security under
section 401(a)(29) of the Code, or a failure to make when due a payment required
by section 412(m) of the Code and section 302(e) of ERISA.
“REIT” means American Realty Capital New York Recovery REIT, Inc., a Maryland
corporation, which is the general partner of Borrower.
“REIT Status” means, with respect to any Person, (a) the qualification of such
Person as a real estate investment trust under Sections 856 through 860 of the
Code, (b) the applicability to such Person and its shareholders of the method of
taxation provided for in Sections 857 et seq. of the Code, and (c) the
qualification and taxation of such Person as a real estate investment trust
under analogous provisions of state and local law in each state and jurisdiction
in which such Person owns property, operates or conducts business.
“Related Parties” means, with respect to any Lender, such Lender’s Affiliates
and the respective directors, officers, employees, agents and advisors of such
Lender.
“REOC” means a “Real Estate Operating Company” within the meaning of Regulation
Section 2510.3101(e) of the Plan Asset Regulation.
“Required Lenders” means, at any time, non-Defaulting Lenders having Revolving
Credit Exposures and unused Commitments representing more than 66⅔% of the sum
of the total Revolving Credit Exposures and unused Commitments of non-Defaulting
Lenders at such time.
“Reset Date” means the first day of each Interest Period.
“Responsible Officer” means, with respect to any Person, the president, chief
financial officer, the senior vice president or treasurer of such Person.
“Restricted Payment” means any organizational distributions or dividends of any
Credit Party (in cash, property or obligations) on, or other payments or
distributions on account of, or the setting apart of money for a sinking or
other analogous fund for, or the purchase, redemption, retirement or other
acquisition of, any portion of any membership interest or partnership interest
(whether general or limited) in a Credit Party or of any warrants, options or
other rights to acquire



--------------------------------------------------------------------------------



any such partnership interest (or to make any payments to any Person, such as
“phantom stock” payments, where the amount thereof is calculated with reference
to fair market or equity value of a Credit Party or any Subsidiary).
“Revolving Borrowing Request” means a request by Borrower for a Borrowing in
accordance with Section 2.03.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its L/C
Obligations (after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by Borrower of
Unreimbursed Amounts) and Swingline Exposure at such time.
“Revolving Notes” means the promissory notes provided for in Section 2.08(f) in
the form set forth in Exhibit A and all promissory notes delivered in
substitution or exchange therefor, in each case as the same shall be modified
and supplemented and in effect from time to time.
“Secured Parties” means each of the Lenders and Administrative Agent.
“Security Documents” means, collectively, the Pledge and all Uniform Commercial
Code financing statements required by this Agreement and/or the Pledge to be
filed with respect to the security interests in accounts and other property
created pursuant to this Agreement and/or the Pledge.
“Solvency Certificate” means a certificate in the form attached hereto as
Exhibit F whereby a Person represents and warrants as to its Solvency or as to
the Solvency of any Subsidiary thereof.
“Solvent” as to any Person means that such Person is not “insolvent” within the
meaning of Section 101(32) of the Bankruptcy Code or Section 271 of the Debtor
and Creditor Law of the State of New York.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.



--------------------------------------------------------------------------------



“Stock” means all shares, options, warrants, interests, participations or other
equivalents (regardless of how designated) of or in a corporation or equivalent
entity, whether voting or nonvoting, including common stock, preferred stock, or
any other “equity security” (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Exchange Act).
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the Equity Interests are, as of such date,
directly or indirectly owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise specified, “Subsidiary” means a Subsidiary of Borrower.
“Subsidiary Guarantor” means each Subsidiary that is the owner of a Borrowing
Base Property from time to time. The initial Subsidiary Guarantors are described
on Schedule III hereto. Subsidiary Guarantors may be released and Subsidiaries
may be added as Subsidiary Guarantors pursuant to Section 9.03.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means CONA, in its capacity as lender of Swingline Loans
hereunder.
“Swingline Loan” means a loan made by Swingline Lender pursuant to Section 2.19.
“Swingline Note” means the promissory note evidencing the Swingline Loan in the
form set forth in Exhibit B and all promissory notes delivered in substitution
or exchange therefor, in each case as the same shall be modified and
supplemented and in effect from time to time.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Trade Payables” means unsecured trade payables incurred in the ordinary course
of business that (A) are not evidenced by a note, (B) do not exceed, at any
time, a maximum aggregate amount of 5% of the Maximum Loan Amount and (C) are
paid within sixty (60) days of the date an invoice therefor is delivered to
Borrower or the applicable Subsidiary Guarantor, as the case may be.



--------------------------------------------------------------------------------



“Transactions” means the execution, delivery and performance by the Credit
Parties of the Loan Documents to which they are parties, the establishment of
the credit facilities hereunder, the borrowing of Loans, the use of the proceeds
thereof or the granting of Liens on the Collateral under the Loan Documents.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC Searches” has the meaning set forth in Section 4.01(h).
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“USD-LIBOR-Reference Banks” shall mean that the rate for a Reset Date will be
determined on the basis of the rates at which deposits in U.S. Dollars are
offered by the Reference Banks at approximately 11:00 a.m., London time, on the
day that is two (2) London Banking Days preceding that Reset Date to prime banks
in the London interbank market for a period of one month commencing on that
Reset Date and in an amount equal to the principal amount of the Loan.
Administrative Agent will request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If at least two (2) such
quotations are provided, the rate for that Reset Date will be the arithmetic
mean of the quotations. If fewer than two quotations are provided as requested,
the rate for that Reset Date will be the arithmetic mean of the rates quoted by
major banks in New York City, selected by Administrative Agent, at approximately
11:00 a.m., New York City time, on that Reset Date for loans in U.S. Dollars to
leading European banks for a period of one month commencing on that Reset Date
and in an amount equal to the principal amount of the Loan.
“VCOC” means a “venture capital operating company” within the meaning of Section
2510.3-101(d) of the Plan Asset Regulation.
Section 1.02    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) unless otherwise noted herein, all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to



--------------------------------------------------------------------------------



Articles and Sections of, and Exhibits and Schedules to, this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 1.03    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies Administrative Agent that such Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if Administrative Agent notifies Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE I    

THE CREDITS
Section 1.04    The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to Borrower from time to time in
dollars in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding the lesser of such Lender’s
Commitment and such Lender’s Applicable Percentage of the aggregate Borrowing
Base or (b) the total Revolving Credit Exposures exceeding the lesser of the
total Commitments and the aggregate Borrowing Base then in effect. Within the
foregoing limits and subject to the terms and conditions set forth herein,
Borrower may borrow, prepay and reborrow the Loans.
Section 1.05    Loans and Borrowings.
(a)    Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments. The failure of any Lender to make any Loan required to
be made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
(b)    Type of Loans. Subject to Section 2.12, each Borrowing shall be comprised
entirely of Eurodollar Loans as Borrower may request in accordance herewith.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this



--------------------------------------------------------------------------------



Agreement. Each Swingline Loan shall be an ABR Loan.
(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any Borrowing, such Borrowing shall be not less than
$1,000,000; provided that a Borrowing may be in an aggregate amount that is
required to finance the repayment of any Swingline Loan. Each Swingline Loan
shall be in an amount that is not less than $1,000,000. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of four (4) Eurodollar Borrowings outstanding.
(d)    Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, Borrower shall not be entitled to request, or to
elect to convert to or continue as a Eurodollar Borrowing, any Borrowing if the
Interest Period requested therefor would end after the Maturity Date.
Section 1.06    Requests for Revolving Borrowings. To request a Borrowing (other
than a Swingline Borrowing, which shall be governed by the terms of
Section 2.19), Borrower shall notify Administrative Agent of such request in a
written notice signed by Borrower (which signed written notice may be delivered
to Administrative Agent by (x) email to patricia.visone@capitalone.com and
jennifer.hussey@capitalone.com or (y) by facsimile transmission to (631)
531-2798, or to any such other email addresses or facsimile numbers as
Administrative Agent may designate in a written notice to Borrower pursuant to
Section 10.01 hereof) not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of the proposed Borrowing. Each such written
Revolving Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02(c):
(a)    the aggregate amount of the requested Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day; and
(c)    the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
Together with each such Borrowing Request, a Responsible Officer of Borrower
shall deliver to Administrative Agent a duly executed Borrowing Base Certificate
as of such date.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Eurodollar Borrowing based upon an Adjusted LIBO Rate
determined as of two (2) Business Days prior to commencement of such Interest
Period. Promptly following receipt of a Borrowing Request in accordance with
this Section, Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
Section 1.07    Letter of Credit Borrowings.



--------------------------------------------------------------------------------



(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit for the account of Borrower, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; and (B) the Lenders severally agree
to participate in Letters of Credit issued for the account of Borrower and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the total Revolving Credit
Exposure shall not exceed the lesser of the total Commitments and the aggregate
Borrowing Base then in effect, (y) the Revolving Credit Exposure of any Lender
shall not exceed the lesser of such Lender’s Commitment and such Lender’s
Applicable Percentage of the aggregate Borrowing Base, and (z) the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof,
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly Borrower may, during the foregoing period, obtain Letters of Credit
to replace Letters of Credit that have expired or that have been drawn upon and
reimbursed and terminated.
(ii)    The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any applicable laws or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the L/C Issuer shall prohibit, or request that the L/C Issuer refrain from,
the issuance of letters of credit generally or the Letter of Credit in
particular or shall impose upon the L/C Issuer with respect to the Letter of
Credit any restriction, reserve or capital requirement (for which the L/C Issuer
is not otherwise compensated hereunder) not in effect on the Effective Date, or
shall impose upon the L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Effective Date and which the L/C Issuer in good faith
deems material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of the L/C Issuer applicable to letters of credit generally;



--------------------------------------------------------------------------------



(C)    except as otherwise agreed by Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000; or
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars.
(iii)    The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form (or as so extended) under the terms hereof.
(iv)    The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.
(v)    The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article VIII
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of Borrower delivered to the L/C Issuer (with a copy to
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of Borrower. Such
Letter of Credit Application must be received by the L/C Issuer and
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such later date and time as Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder;



--------------------------------------------------------------------------------



(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may reasonably
require. Additionally, Borrower shall furnish to the L/C Issuer and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or Administrative Agent may reasonably require.
(ii)    Within three (3) Business Days following receipt of any Letter of Credit
Application, the L/C Issuer shall confirm with Administrative Agent (by
telephone or in writing) that Administrative Agent has received a copy of such
Letter of Credit Application from Borrower and, if not, the L/C Issuer shall
provide Administrative Agent with a copy thereof. Unless the L/C Issuer has
received written notice from any Lender or Administrative Agent, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, the L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of Borrower or enter into the applicable amendment, as
the case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Lender’s
Commitment Percentage times the amount of such Letter of Credit.
(iii)    If Borrower so requests in any applicable Letter of Credit Application,
the L/C Issuer may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the L/C Issuer,
Borrower shall not be required to make a specific request to the L/C Issuer for
any such extension. Once an Auto-Extension Letter of Credit has been issued, the
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that



--------------------------------------------------------------------------------



the L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.04(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date (1) from Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from Administrative
Agent, any Lender or Borrower that one or more of the applicable conditions
specified in Section 4.02 is not then satisfied, and in each such case directing
the L/C Issuer not to permit such extension.
(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer shall also deliver to Borrower and
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the L/C Issuer shall notify Borrower
and Administrative Agent thereof. Not later than 11:00 a.m. on the first
Business Day following the date of any payment by the L/C Issuer under a Letter
of Credit (each such date, an “Honor Date”), Borrower shall reimburse the L/C
Issuer through Administrative Agent in an amount equal to the amount of such
drawing. If Borrower fails to so reimburse the L/C Issuer by such time,
Administrative Agent shall promptly notify each Lender of the Honor Date, the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Lender’s Applicable Percentage thereof. In such event, Borrower shall be
deemed to have requested a Loan to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.03 for the principal amount of Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02 (other than the delivery of a Borrowing Notice). Any
notice given by the L/C Issuer or Administrative Agent pursuant to this
Section 2.04(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and Administrative Agent may apply cash collateral provided for
this purpose) for the account of the L/C Issuer at Administrative Agent’s Office
in an amount equal to its Applicable Percentage of the



--------------------------------------------------------------------------------



Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.04(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Loan to Borrower in such amount. Administrative Agent shall remit
the funds so received to the L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Loan because the conditions set forth in Section 4.02 cannot be satisfied or
for any other reason, Borrower shall be deemed to have incurred from the L/C
Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.04(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.04.
(iv)    Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.04(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of the L/C Issuer.
(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.04(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrowing
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of Borrower to reimburse the L/C Issuer for the amount of any payment
made by the L/C Issuer under any Letter of Credit, together with interest as
provided herein.
(vi)    If any Lender fails to make available to Administrative Agent for the
account of the L/C Issuer any amount required to be paid by such Lender pursuant
to the foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(ii), then, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon



--------------------------------------------------------------------------------



for the period from the date such payment is required to the date on which such
payment is immediately available to the L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Effective Rate and a rate determined by the L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
Nothing contained in this Section 2.04(c)(vi) shall be deemed or otherwise
construed to impose any additional liability upon Borrower for any default by
any Lender in the performance of its obligations under this Section 2.04(c).
(d)    Repayment of Participations.
(i)    At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from Borrower or
otherwise), Administrative Agent shall distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by Administrative Agent.
(ii)    If any payment received by Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Lender shall
pay to Administrative Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Effective Rate from time to time in
effect. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;



--------------------------------------------------------------------------------



(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the REIT, Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged or fraudulent, or proving to be invalid or
insufficient in any material respect, or any statement therein being untrue or
inaccurate in any material respect; or any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under such Letter
of Credit;
(iv)    any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; provided that the payment by the L/C Issuer does
not constitute gross negligence of the L/C Issuer; or any payment made by the
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any applicable Insolvency Proceedings; or
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any
Subsidiary.
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower shall
immediately notify the L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.
(f)    Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
Administrative Agent, any of their respective Affiliates nor any correspondent,
participant or assignee of the L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders; (ii) any action taken or



--------------------------------------------------------------------------------



omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude Borrower’s pursuing such
rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the L/C Issuer, Administrative Agent, any
of their respective Affiliates nor any correspondent, participant or assignee of
the L/C Issuer shall be liable or responsible for any of the matters described
in clauses (i) through (v) of Section 2.04(e); provided, however, that anything
in such clauses to the contrary notwithstanding, Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by Borrower which Borrower proves were caused by the
L/C Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage a Letter of
Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the daily amount available to be drawn under such Letter
of Credit. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 2.04(j). Letter of Credit Fees shall be
due and payable quarterly in arrears commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.
(h)    Documentary and Processing Charges Payable to L/C Issuer. Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to Letters of Credit as from time to time in
effect. Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.
(i)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(j)    Computation of Daily Amount. Unless otherwise specified herein, the



--------------------------------------------------------------------------------



amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
(k)    Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time
by written agreement among Borrower, Administrative Agent, the replaced L/C
Issuer and the successor L/C Issuer. Administrative Agent shall notify the
Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, Borrower shall pay all unpaid fees accrued
for account of the replaced L/C Issuer pursuant to Section 2.04(g). From and
after the effective date of any such replacement, (i) the successor L/C Issuer
shall have all the rights and obligations of the L/C Issuer under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “L/C Issuer” shall be deemed to refer to such successor or to
any previous L/C Issuer, or to such successor and all previous L/C Issuers, as
the context shall require. After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
Section 1.08    Funding of Borrowings.
(a)    Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of Administrative Agent
most recently designated by it for such purpose by notice to the Lenders.
Provided that the conditions to the advance of the applicable Borrowing set
forth herein are satisfied, Administrative Agent will make such Loans available
to Borrower by promptly crediting the amounts so received, in like funds, to an
account of Borrower maintained with Administrative Agent and designated by
Borrower in the applicable Borrowing Request.
(b)    Presumption by Administrative Agent. Unless Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the Borrowing available to Administrative Agent, then the applicable Lender
and Borrower severally agree to pay to Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to Borrower to but excluding the date of
payment to Administrative Agent, at (i) in the case of such Lender, the greater
of the Federal Funds Effective Rate and a rate determined by Administrative
Agent in accordance with banking industry rules on interbank compensation



--------------------------------------------------------------------------------



or (ii) in the case of Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.
Section 1.09    Interest Elections.
(a)    Elections by Borrower for Borrowings. Each Borrowing initially shall be
of the Interest Period specified in the applicable Borrowing Request.
Thereafter, Borrower may elect to convert such Borrowing to a Borrowing of a
different Interest Period or to continue such Borrowing as a Borrowing of the
same Interest Period, as provided in this Section. Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)    Notice of Elections. To make an election pursuant to this Section, which
election shall be irrevocable, Borrower shall notify Administrative Agent of
such election in a written notice signed by Borrower (which signed written
notice may be delivered via facsimile or email transmission to the numbers
and/or email addresses set forth in Section 2.03) by the time that a Borrowing
Request would be required under Section 2.03 if Borrower were requesting a
Borrowing to be made on the effective date of such election.
(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clause (iii) of this paragraph shall
be specified for each resulting Borrowing);
(ii)    the Interest Period therefore after giving effect to such election; and
(iii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day.
(d)    Notice by Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.
(e)    Failure to Elect; Events of Default. If Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest



--------------------------------------------------------------------------------



Period applicable thereto, then, unless Borrower has advised Administrative
Agent at least three (3) Business Days prior to the end of the applicable
Interest Period that such Borrowing will be repaid as provided herein, at the
end of such Interest Period such Borrowing shall be continued as a Eurodollar
Borrowing based upon an Adjusted LIBO Rate determined as of two (2) Business
Days prior to the commencement of such new Interest Period. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and Administrative Agent, at the request of the Required Lenders, so notifies
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing by Borrower may be continued as a Eurodollar Borrowing and (ii) unless
repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.
Section 1.10    Termination and Conversion of the Commitments.
(a)    Voluntary Termination or Conversion. Borrower may, at any time terminate
all or any portion of the Commitments. Any such termination and/or conversion
shall be irrevocable and permanent.
(b)    Notice of Voluntary Termination or Conversion. Borrower shall notify
Administrative Agent of any election to terminate or convert the Commitments or
Loans under paragraph (a) of this Section at least three (3) Business Days prior
to the effective date of such termination or reduction, specifying such election
and the effective date thereof. Promptly following receipt of any notice,
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by Borrower pursuant to this Section shall be irrevocable
provided that a notice of termination of the Commitments delivered by Borrower
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the receipt of proceeds from a sale of a Real Property, in which
case such notice may be revoked by Borrower within ninety (90) days of the
delivery of such notice (by notice from Borrower to Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
(c)    Effect of Termination or Conversion. Each reduction of the Commitments or
conversion of the Loans shall be made ratably among the Lenders in accordance
with their respective Commitments.
Section 1.11    Repayment of Loans; Evidence of Debt.
(a)    Repayment. Borrower hereby unconditionally promises to pay to (i) the
Administrative Agent for the account of the Lenders the outstanding principal
amount of the Loans on the Maturity Date and (ii) to the Swingline Lender the
then unpaid principal amount of each Swingline Advance in accordance with the
time periods set forth in Section 2.19(a); provided that on each date that any
Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
(b)    Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, Borrower shall select the Borrowing or Borrowings to be paid and
shall



--------------------------------------------------------------------------------



notify Administrative Agent of such selection in writing signed by Borrower
(which signed written notice may be delivered via facsimile or email
transmission to the numbers and/or email addresses set forth in Section 2.03)
not later than 11:00 a.m., New York City time, three (3) Business Days before
the scheduled date of such repayment in the case of a Eurodollar Borrowing and
one (1) Business Day before the scheduled date of such repayment in the case of
an ABR Borrowing; provided that each repayment of Borrowings shall be applied to
repay any outstanding ABR Borrowings of Borrower before any other Borrowings of
Borrower. If Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of Borrower and, second, to other Borrowings of
Borrower in the order of the remaining duration of their respective Interest
Periods (the Borrowing with the shortest remaining Interest Period to be repaid
first). Each payment of a Borrowing shall be applied to repay (i) all
outstanding Loans (other than any Swingline Loan) ratably or (ii) any Swingline
Loan, as applicable.
(c)    Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of Borrower to such Lender resulting from each Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.
(d)    Maintenance of Loan Accounts by Administrative Agent. Administrative
Agent shall maintain accounts in which it shall record (i) the amount and Type
of each Loan made hereunder, (ii) the amount of any principal or interest due
and payable or to become due and payable from Borrower to each Lender hereunder
and (iii) the amount of any sum received by Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.
(e)    Effect of Entries. The failure to make entries for the accounts
maintained pursuant to paragraph (c) or (d) of this Section or the failure of
any Lender or Administrative Agent to maintain such accounts shall not in any
manner affect the obligations of any Credit Party to repay the Loans in
accordance with the terms of this Agreement.
(f)    Promissory Notes. Borrower shall prepare, execute and deliver to each
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) in the amount of such
Lender’s Commitment and in the form set forth in Exhibit A. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 10.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns). In the event of any assignment pursuant to Section 10.04
hereof, Borrower agrees to promptly execute and deliver replacement promissory
notes in the form of Exhibit A to the assignee and, if the assignor is retaining
any portion of the Loans, to the assignor, in order to evidence the amount of
the Loan owed to each such applicable Lender following the assignment. In
connection with and as a condition precedent to the execution and delivery of
such replacement promissory notes by Borrower, the assignor shall be obligated
to return the existing promissory



--------------------------------------------------------------------------------



note(s) to Borrower or otherwise execute an affidavit in a form reasonably
acceptable to Borrower, which affidavit shall expressly contain the following
indemnification by such Lender (the “Lost Note Indemnification Provision”):
“[Name of Lender] (“Lender”) hereby (i) represents and warrants to you that it
has been unable to locate the original [Describe Note] (the “Note”) despite a
diligent search therefor in its records and files, and believes that the
original Note has been lost or misplaced due to a clerical error, (ii) further
represents and warrants to you that it is the owner and holder of the Note, and
that it has not heretofore transferred, assigned, sold, satisfied, pledged or
otherwise hypothecated the Note, (iii) covenants and agrees promptly to deliver
the original Note to you if the original Note is subsequently found, and (iv)
covenants and agrees to indemnify you from and against any loss, cost, or
expense suffered by you as a result of the enforcement or attempted enforcement
of the original Note.”
Upon repayment of the Loans, each Lender either shall (i) return to Borrower
each of the original promissory notes delivered to it marked “PAID IN FULL” or
(ii) deliver to Borrower an affidavit in a form reasonably acceptable to
Borrower, which affidavit shall expressly contain the Lost Note Indemnification
Provision.
Section 1.12    Prepayment of Loans.
(a)    Optional Prepayments. Subject to the payment of any amounts required by
Section 2.14 hereof, Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to the requirements of
this Section; provided that Borrower shall notify Administrative Agent (and, in
the case of a prepayment of a Swingline Loan, the Swingline Lender) in writing
signed by Borrower of any optional prepayment hereunder (which signed written
notice may be delivered via facsimile or email transmission to the numbers
and/or email addresses set forth in Section 2.03) (i) in the case of prepayment
of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid and whether the prepayment is to
be applied to prepay outstanding Loans or an outstanding Swingline Loan;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.07, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.07. Promptly following
receipt of any such notice relating to a Borrowing, Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02, except as necessary to
apply fully the required amount of a mandatory prepayment. Each prepayment of a
Borrowing shall be applied to repay (i) all outstanding Loans (other than
Swingline Loans) ratably or (ii) any Swingline Loans, as applicable. Prepayments
shall be accompanied by (A) accrued interest to the extent required by
Section 2.11 and (B) any payments due pursuant to Section 2.14, and shall



--------------------------------------------------------------------------------



be made in the manner specified in Section 2.08(b).
(b)    Mandatory Prepayments.
(i)    Borrowing Base Deficit. If, on any day (a “Prepayment Trigger Date”), the
total Revolving Credit Exposures exceeds the Borrowing Base (including as a
consequence of an Exclusion Event or a reduction in the total Commitments), then
Borrower shall prepay Loans in the amount of such excess; provided that the
amount of such excess shall be prepaid in respect of Loans concurrently with the
creation of such excess if such excess results from any reduction of the
Borrowing Base as a result of (1) any act(s) taken at the election of any Credit
Party in violation of Section 6.12 or (2) any prepayments required by the terms
of Section 6.13. Amounts to be applied pursuant to this paragraph to the partial
prepayment of Loans shall be applied first to reduce outstanding ABR Loans.
Notwithstanding the foregoing, in the event that such mandatory prepayment
arises from an Exclusion Event, the prepayment requirement set forth above shall
be suspended for a period of ten (10) Business Days for Borrower to prepare and
submit to Administrative Agent and the Lenders a plan to cure such Exclusion
Event in compliance with Section 9.02 hereof. The Required Lenders shall be
permitted to approve or reject such plan in each such Lender’s sole and absolute
discretion; provided, however, notwithstanding anything to the contrary
contained herein, the Required Lenders shall not be permitted to reject any such
plan if it provides for the remedies that are available to Borrower pursuant to
Section 9.02 hereof. In the event that the Required Lenders approve such plan,
then the resolution to such Exclusion Event set forth therein shall supersede
the prepayment requirement set forth above so long as, but only for so long as,
Borrower complies with such plan in all respects. In the event that the Required
Lenders reject such plan, Borrower does not submit a plan within then (10)
Business Days or Borrower does not comply with the terms of an approved plan in
all material respects, then the prepayment obligations set forth above shall be
reinstated with such prepayment being required to be made within five (5)
Business Days of Borrower being notified of such rejection, Borrower’s failure
to submit a plan within the time period required or failure to comply with an
approved plan in all material respects, as applicable. Borrower’s right to
submit a plan to cure an Exclusion Event as provided above shall not be deemed
to cure or toll any other Default or Event of Default other than any Defaults or
Events of Default that may be specifically waived in writing by the Required
Lenders.
(ii)    Other Mandatory Prepayments. Borrower shall pay any of its applicable
Loans upon the occurrence of any of the following events:
(A)    the Maturity Date;
(B)    a Change in Control shall occur; or



--------------------------------------------------------------------------------



(C)    the acceleration of the Loans upon an Event of Default as provided in
ARTICLE VII.
Each such mandatory prepayment shall be applied ratably ratably (i) to the
outstanding Loans (other than the Swingline Loan) and (ii) to the Swingline Loan
to the extent due and payable at such time. Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.11 and (ii) any
payments due pursuant to Section 2.14, and shall be made in the manner specified
in Section 2.08(b).
(c)    Prepayment of Interest. In addition to any amounts payable pursuant to
Section 2.14 hereof, if any prepayment occurs other than on the last day of an
Interest Period, such prepayment shall be accompanied by a payment of all
interest that would have accrued on the prepaid amount of principal through the
end of such Interest Period.
Section 1.13    Fees.
(a)    Unused Commitment Fee. On the first Business Day of each calendar month
(commencing on April 1, 2012) and on the Maturity Date, Borrower agrees to pay
to Administrative Agent for the account of each Lender an unused commitment fee,
which shall be equal to the product of (i) the average daily unused amount of
the Commitment of such Lender during the calendar quarter in which such payment
date or Maturity Date falls and (ii) a rate per annum of (A) 0.20% if the total
Revolving Credit Exposure of the Lenders exceeds fifty percent (50%) of the
total Commitments or (B) 0.30% if the total Revolving Credit Exposure of the
Lenders equals or is less than fifty percent (50%) of the total Commitments. All
unused commitment fees shall begin to accrue on the Effective Date and shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). For
purposes of computing unused commitment fees, the Commitment of a Lender shall
be deemed to be used to the extent of the outstanding Loans of such Lender.
(b)    Late Payment Fees. Unless waived by Administrative Agent in writing, if
any interest or other sum due under any Loan Document (other than any payment of
principal) is not paid by Borrower on the date on which it is due, Borrower
shall pay to Administrative Agent, for the benefit of the Lenders, upon demand
an amount equal to the lesser of four percent (4%) of such unpaid sum or the
maximum amount permitted by applicable law, in order to defray the expense
incurred by Administrative Agent and the Lenders in handling and processing such
delinquent payment and to compensate Administrative Agent and the Lenders for
the loss of the use of such delinquent payment. Such amount shall be secured by
the Loan Documents.
(c)    [Intentionally Omitted].
(d)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to Administrative Agent for distribution,
in the case of facility fees and participation fees, to the Lenders entitled
thereto. Fees paid shall not be



--------------------------------------------------------------------------------



refundable under any circumstances.
Section 1.14    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate.
(b)    Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate.
(c)    Default Interest. Notwithstanding the foregoing, at any time during the
continuance of an Event of Default, all amounts payable hereunder and under the
Loan Documents shall bear interest, after as well as before judgment, at a rate
per annum equal to nice percent (9.0%) (the “Default Rate”) until paid.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the current Interest Period therefor, accrued interest on such Borrowing
shall be payable on the effective date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, LIBO Rate or Adjusted LIBO Rate shall be
determined by Administrative Agent, and such determination shall be conclusive
absent manifest error.
Section 1.15    Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurodollar Borrowing:
(a)    Administrative Agent reasonably determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period;
(b)    Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; or
(c)    Administrative Agent is advised by a Lender that it has become unlawful



--------------------------------------------------------------------------------



for such Lender to honor its obligation to make or maintain Eurodollar Loans
hereunder;
then Administrative Agent shall give notice thereof to Borrower and the Lenders
as promptly as practicable thereafter and, until Administrative Agent notifies
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing
shall be ineffective (in the case of clause (c) above, only as to the affected
Lender), (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing (in the case of clause (c) above,
only as to the affected Lender); provided that if the circumstances giving rise
to such notice do not affect all the Lenders, then requests by Borrower for
Eurodollar Borrowings may be made to Lenders that are not affected thereby and
(iii) if in accordance with clause (c) above any Lender determines that it is no
longer lawful for such Lender or its applicable lending office (subject to
Section 2.17(a)) to maintain any existing Eurodollar Loans, or to continue to
charge interest rates based upon the LIBO Rate, then, on notice thereof by such
Lender to Borrower through Administrative Agent, any obligation of such Lender
to continue Eurodollar Loans shall be suspended until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist and, in such event, all Eurodollar Loans of such
Lender shall be converted to ABR Loans, either on the last day of the Interest
Period thereof, if such Lender may lawfully continue to maintain such Eurodollar
Loans to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans.
Section 1.16    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBO Rate); or
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then Borrower will promptly upon demand pay to such Lender, such
additional amount or amounts as will compensate such Lender for such additional
actual out-of-pocket costs incurred or reduction suffered with respect to
Borrower’s respective Loans; provided that such Lender would cause similarly
situated borrowers to compensate for such actual out-of-pocket additional amount
or amounts as will compensate such Lender for such additional costs incurred or
reduction suffered with respect to the Loans.



--------------------------------------------------------------------------------



(b)    Capital Requirements. If any Lender reasonably determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
promptly, after Borrower receives from Administrative Agent written demand
therefor together with reasonable evidence thereof, pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered; provided that such Lender also
causes similarly situated borrowers to compensate for such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to Borrower and shall be conclusive absent manifest error. Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof together with reasonable evidence of such
deficiency.
(d)    Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that Borrower shall not be
required to compensate a Lender pursuant to this Section for any increased costs
or reductions incurred more than 90 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 90-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 1.17    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto, (c) the failure to borrow, convert or prepay
any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.09(a) and is
revoked in accordance herewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of an Interest Period applicable thereto as a result
of a request by Borrower pursuant to Section 2.17, then, in any such event,
Borrower shall compensate each Lender for the actual, out-of-pocket loss, cost
and expense attributable to such event, provided that such Lender would cause
similarly situated borrowers to compensate for such loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or



--------------------------------------------------------------------------------



expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to Borrower and shall be conclusive absent manifest
error. Borrower shall pay such Lender the amount shown as due on any such
certificate within thirty (30) days after receipt thereof.
Section 1.18    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes, in each case relating to Borrower; provided that if a Credit Party
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section), Administrative Agent or the Lender receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Credit Party shall make such deductions and (iii) such Credit Party
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
(b)    Payment of Other Taxes by Borrower. In addition, Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Indemnification by Borrower. Borrower shall indemnify Administrative
Agent and each Lender, within thirty (30) days after written demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes paid by
Administrative Agent or such Lender as the case may be, on or with respect to
any payment by or on account of any obligation of any Credit Party hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Credit Party by a Lender or by
Administrative Agent on its own behalf or on behalf of a Lender together with
evidence of payment, shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



(d)    Evidence of Payments. Promptly following written request of
Administrative Agent, after any payment of Indemnified Taxes or Other Taxes by
any Credit Party to a Governmental Authority, such Credit Party shall, to the
extent available, deliver to Administrative Agent a copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to Administrative Agent.
(e)    Foreign Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to Borrower (with a copy
to Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by Borrower as will permit such payments to be made
without withholding or at a reduced rate.
(f)    Refunds. If Administrative Agent or a Lender receives a refund of any
Taxes or Other Taxes as to which it has been indemnified by a Credit Party or
with respect to which any Credit Party has paid additional amounts pursuant to
this Section 2.15, it shall pay over such refund to the applicable Credit Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by Borrower under this Section 2.15 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all actual out-of-pocket expenses of
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the applicable Credit Party, upon the request of
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Credit Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Administrative Agent or such Lender in the
event Administrative Agent or such Lender is required to repay such refund to
such Governmental Authority. This Section shall not be construed to require
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to any
Credit Party or any other Person.
Section 1.19    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments by Borrower. Each Credit Party shall make each payment required
to be made by it hereunder (whether of principal, interest or fees or under
Section 2.13, Section 2.14 or Section 2.15, or otherwise) or under any other
Loan Document (except to the extent otherwise provided therein) prior to 2:00
p.m., New York City time, on the date when due, in immediately available funds,
without set‑off or counterclaim; provided that if a new Loan is to be made by
any Lender on a date Borrower is to repay any principal of an outstanding Loan
of such Lender, such Lender shall apply the proceeds of such new Loan to the
payment of the principal to be repaid and only an amount equal to the difference
between the principal to be borrowed and the principal to be repaid shall be
made available by such Lender to Administrative Agent as provided



--------------------------------------------------------------------------------



in Section 2.05 or paid by Borrower to Administrative Agent pursuant to this
paragraph, as the case may be. Any amounts received after such time on any date
may, in the discretion of Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon. All such payments shall be made to Administrative Agent at
Administrative Agent’s Account, except as otherwise expressly provided in the
relevant Loan Document, and except that payments pursuant to Section 2.13,
Section 2.14, Section 2.15 and Section 10.03 shall be made directly to the
Persons entitled thereto. Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder or under any other Loan Document (except to the extent
otherwise provided therein) shall be made in dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
towards payment of interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each Borrowing shall be made from the Lenders, each payment of commitment
fee under Section 2.10 shall be made for the account of the Lenders, and each
termination or reduction of the amount of the Commitments under Section 2.07
shall be applied to the respective Commitments of the Lenders, pro rata
according to the amounts of their respective Commitments; (ii) each Borrowing
shall be allocated pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of the making of Loans) or their respective
Loans (in the case of conversions and continuations of Loans); (iii) each
payment or prepayment of principal of Loans by Borrower shall be made for the
account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Loans held by them; and (iv) each payment of interest
on Loans by Borrower shall be made for the account of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
the respective Lenders.
(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set‑off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are



--------------------------------------------------------------------------------



purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by a Credit Party pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to a Credit Party or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Borrower and
Guarantor consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against Borrower or Guarantor rights
of set‑off and counterclaim with respect to such participation as fully as if
such Lender were a direct creditor of Borrower or Guarantor in the amount of
such participation.
(e)    Presumptions of Payment. Unless Administrative Agent shall have received
notice from Borrower prior to the date on which any payment is due to
Administrative Agent for the account of the Lenders hereunder that Borrower will
not make such payment, Administrative Agent may assume that Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if Borrower
has not in fact made such payment, then each of the Lenders severally agrees to
repay to Administrative Agent forthwith on demand the amount so distributed to
such Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.
(f)    Certain Deductions by Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b) or
Section 2.16(e), then Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
Section 1.20    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.13, or if Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, or if LIBOR becomes unavailable under
Section 2.12(c), then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to



--------------------------------------------------------------------------------



Section 2.12(c), Section 2.13 or Section 2.15, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.
(b)    Replacement of Lenders. If (i) any Lender is unable to make or maintain
Eurodollar Loans pursuant to Section 2.12(c), (ii) any Lender requests
compensation under Section 2.13, (iii) Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15, or (iv) any Lender defaults in its
obligation to fund Loans hereunder, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume all of such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (A) Borrower shall have received the prior written
consent of Administrative Agent, which consent shall not unreasonably be
withheld, conditioned, or delayed, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts) and (C) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.
Section 1.21    Use of Proceeds. Borrower shall use the proceeds of the Loans
solely for (a) working capital, (b) to fund future acquisitions of Real Property
and (c) to make distributions to Guarantor (to the extent permitted hereunder)
(collectively, “Approved Uses”), all in accordance with, and subject to the
limitations and restrictions contained in, Borrower’s Organizational Documents.
Section 1.22    Swingline Loans.
(a)    Agreement to Make Swingline Loans. Subject to the terms and conditions
set forth herein, the Swingline Lender agrees to make Swingline Loans to
Borrower from time to time, in an aggregate principal amount at any time
outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $20,000,000 or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Swingline Loans shall not be outstanding for more
than ten (10) days during any calendar month. Within the foregoing limits and
subject to the terms and conditions set forth herein, Borrower may



--------------------------------------------------------------------------------



borrow, prepay and reborrow Swingline Loans. Each Swingline Loan shall be an ABR
Loan.
(b)    Notice of Swingline Loans by Borrower. To request a Swingline Loan,
Borrower shall notify Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 12:00 noon, New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. Administrative Agent will promptly advise the
Swingline Lender of any such notice received from Borrower. The Swingline Lender
shall make each Swingline Loan available to Borrower by means of a credit to the
general deposit account of Borrower with the Swingline Lender (or, in the case
of a Swingline Loan made to finance the reimbursement of an L/C Borrowing as
provided in Section 2.04(c), by remittance to the L/C Issuer) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.
(c)    Participations by Lenders in Swingline Loans. The Swingline Lender may by
written notice given to Administrative Agent not later than 10:00 a.m., New York
City time, on any Business Day require the Lenders to acquire participations on
such Business Day in all or a portion of the Swingline Loans outstanding. Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate. Promptly upon receipt of such notice, Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above
in this paragraph, to pay to Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.05 with respect to
Loans made by such Lender (and Section 2.05 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and Administrative Agent shall promptly
pay to the Swingline Lender the amounts so received by it from the Lenders.
Administrative Agent shall notify Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to Administrative Agent and not to
the Swingline Lender. Any amounts received by the Swingline Lender from Borrower
(or other party on behalf of Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to Administrative Agent; any such amounts
received by Administrative Agent shall be promptly remitted by Administrative
Agent to the Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may



--------------------------------------------------------------------------------



appear; provided that any such payment so remitted shall be repaid to the
Swingline Lender or to Administrative Agent, as applicable, if and to the extent
such payment is required to be refunded to Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve Borrower of any default in the payment thereof.
Section 1.23    Extension of Maturity Date. Not less than forty-five (45) days
prior to the original Maturity Date, Borrower may request in writing that
Administrative Agent extend the Maturity Date (if not previously terminated) to
March 29, 2016 (the end of such period being the “Extended Maturity Date”). Each
Lender agrees that the Maturity Date of the Loans shall be extended following
such a request from Borrower subject to satisfaction of the following terms and
conditions:
(a)    no Default or Event of Default shall have occurred and be continuing on
the date of such extension and after giving effect thereto;
(b)    the Revolving Credit Exposure shall be less than the Borrowing Base;
(c)    the Debt Service Coverage Ratio
(d)    Borrower shall, on the original Maturity Date, pay to Administrative
Agent (for the pro rata benefit of the Lenders based on their respective
Applicable Percentage as of such date) an extension fee equal to 0.25% of the
Aggregate Commitments;
(e)    Borrower shall deliver to Administrative Agent a Solvency Certificate
executed on behalf of Borrower and each of the Subsidiary Guarantors (with
respect to the Solvency of Borrower and each Subsidiary Guarantor both before
and after giving effect to such extension) and a certificate of Borrower and
each Subsidiary Guarantor dated as of the original Maturity Date signed by a
Responsible Officer (A) certifying and attaching the resolutions adopted by such
Person approving or consenting to such extension and updated financial projects
for Borrower and the REIT through the Extended Maturity Date and (B) certifying
that, before and after giving effect to such extension, (1) the representations
and warranties contained in this Agreement and the other Loan Documents are true
and correct in all material respects on and as of the original Maturity Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and (2) no Default or Event of Default exists;
(f)    Borrower and each of the Subsidiary Guarantors shall deliver to
Administrative Agent such reaffirmations of their respective obligations under
the Loan Documents (after giving effect to the extension), and acknowledgments
and certifications that they have no claims, offsets or defenses with respect to
the payment or performance of any of the Obligations, including, without
limitation, (A) reaffirmations of each Pledge after giving effect to such
extension, and (B) reaffirmations of each of the Subsidiary



--------------------------------------------------------------------------------



Guaranties, all of which shall be in form and substance satisfactory to
Administrative Agent; and
(g)    Borrower shall have paid any costs or expenses incurred by Administrative
Agent with respect to such extension and the documents to be delivered in
connection therewith.
ARTICLE II    

REPRESENTATIONS AND WARRANTIES
Borrower represents and warrants to (and, where applicable, agrees with) each of
the Secured Parties that:
Section 2.01    Organization; Powers. Each Credit Party is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite corporate, partnership or limited liability
company, as the case may be, power and authority to own its property and assets
and to carry on its business as now conducted and, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required.
Section 2.02    Authorization; Enforceability. The Transactions are within the
respective organizational powers of each Credit Party and have been duly
authorized by all necessary organizational action. Each Credit Party has duly
executed and delivered each Loan Document to which it is a party or which it is
executing in a representative capacity on behalf of another party, in each case
with full power and authority, and each such Loan Document constitutes the
legal, valid and binding obligation of such Credit Party enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) applicable Insolvency Proceeding and (b) the application of general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law.
Section 2.03    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except for (i) such as have been
obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the Organizational
Documents of any Credit Party or any order of any Governmental Authority,
(c) will not violate or result in a default under any Organizational Document,
indenture, agreement or other instrument binding upon any Credit Party or any of
their Assets, or give rise to a right thereunder to require any payment to be
made by any such Person, and (d) except for the Liens created pursuant to the
Security Documents, will not result in the creation or imposition of any Lien
(other than, in connection with Liens on Real Property, any Permitted
Exceptions) on any asset of any Credit Party.



--------------------------------------------------------------------------------



Section 2.04    Financial Condition; No Material Adverse Effect.
(a)    Financial Condition. Borrower has furnished to Administrative Agent
Guarantor’s audited consolidated balance sheet and statements of income,
shareholder’s equity and cash flows, which includes consolidating supplemental
financial statements that show Borrower’s financial position separate from all
other properties owned by Guarantor, as of December 31, 2011. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and Guarantor, as of such date
and for such period in accordance with GAAP.
(b)    No Material Adverse Effect. Since the date of the financial statements
delivered to Administrative Agent pursuant to (i) Section 3.04(a) in the case of
any representations given by Borrower prior to any delivery of financial
statements pursuant to Section 5.01 and (ii) Section 5.01 after the delivery of
any financial statements pursuant thereto, there has been no event, act or
condition that has caused a Material Adverse Effect.
Section 2.05    Properties.
(a)    Property Generally. Each Credit Party has good title to all its real and
personal property material to its business, except for any defects that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
(b)    Intellectual Property. Each Credit Party owns, or is licensed to use, all
trademarks, trade names, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Credit Party does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
Section 2.06    Litigation and Environmental Matters.
(a)    Actions, Suits and Proceedings. Except as specifically disclosed in
Schedule IV, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Borrower, threatened in writing against or affecting any Credit Party (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve this
Agreement, any other Loan Document, any Organizational Document of any Credit
Party or the Transactions.
(b)    Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Credit Party (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under



--------------------------------------------------------------------------------



any Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability, or (iv) knows of any basis for any Environmental Liability.
Section 2.07    Compliance With Laws and Agreements. Each Credit Party is in
compliance in all material respects with all laws, rules, regulations, orders,
judgments, writs and decrees of any Governmental Authority applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 2.08    Investment Company Status. No Credit Party is required to
register as an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
Section 2.09    Taxes. Borrower, the REIT and the Subsidiary Guarantors have
filed all Federal and other material tax returns and reports required to be
filed. All tax returns filed by Borrower, the REIT and the Subsidiary Guarantors
are complete and correct. Borrower, the REIT and the Subsidiary Guarantors have
paid all Federal and other material taxes, assessments, fees and other
governmental charges for which they are liable (whether or not reflected on any
tax returns) and have fully satisfied any taxes, assessments, fees, and other
governmental charges levied or imposed upon them or their income or assets or
otherwise due and payable, except those which are being contested in good faith
by appropriate proceedings and for which adequate reserves have been provided in
accordance with GAAP and no Notice of Lien has been filed or recorded. There is
no proposed tax assessment against Borrower, the REIT or any Subsidiary
Guarantor which would, if the assessment were made, have a Material Adverse
Effect. In addition, Borrower, the REIT and the Subsidiary Guarantors have no
primary, secondary or other liability for taxes of any kind arising with respect
to any individual, trust, corporation, partnership or other entity as to which
Borrower, the REIT or any Subsidiary Guarantor is directly or indirectly liable
for taxes of any kind incurred by such individual or entity either as a
transferee, or pursuant to Treasury Regulations section 1.1502-6, or pursuant to
any other Requirement of Law. Neither Borrower nor any Subsidiary Guarantor is
(nor has it ever been) a party to any tax sharing agreement.
Section 2.10    ERISA.
(a)    No Credit Party has any employees as of the Effective Date.
(b)    No Credit Party (i) holds any “plan assets” within the meaning of the
Plan Asset Regulation that are subject to ERISA, and (ii) has any ERISA
investors who have made any capital contribution to such Credit Party.
(c)    Neither the Transactions nor the use of the Facility will constitute a
nonexempt prohibited transaction (as such term is defined in Section 4975 of the
Code or Section 406 of



--------------------------------------------------------------------------------



ERISA) that could subject any Secured Party to any tax or penalty on prohibited
transactions imposed under Section 4975 of the Code or Section 502(i) of ERISA
or any similar state law.
Section 2.11    Disclosure. To Borrower’s knowledge, all information heretofore
furnished by any Credit Party to any Secured Party for purposes of or in
connection with this Agreement, any other Loan Document or any Transaction
contemplated hereby is, and all such information hereafter furnished by any
Credit Party to any Secured Party will be, true and accurate in all material
respects on the date as of which such information is stated or deemed stated.
The Transaction Parties have disclosed to the Lenders in writing any and all
facts of which they have actual knowledge which materially and adversely affect
or may in the future materially and adversely affect (to the extent that any
Credit Party can now reasonably foresee), the business, operations or financial
condition of Borrower, taken as a whole, or Guarantor, taken as a whole, or the
ability of any Credit Party to perform its obligations under this Agreement or
the other Loan Documents in any material respect.
Section 2.12    Use of Credit. Borrower is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose,
whether immediate, incidental or ultimate, of buying or carrying Margin Stock,
and no part of the proceeds of any extension of credit hereunder will be used to
buy or carry any Margin Stock.
Section 2.13    Solvency. On the Effective Date and the date of each Borrowing,
after giving effect to the Transactions contemplated by the Loan Documents
occurring on such date, each Credit Party will be Solvent.
Section 2.14    No Default. No Default or Event of Default exists under or with
respect to any Loan Document to which a Credit Party is a party and no Credit
Party is in default under any of the terms or provisions of any Organizational
Document. No Credit Party is in default in any material respect beyond any
applicable grace period under or with respect to any other material agreement,
instrument or undertaking to which it is a party or by which it or any of its
property is bound in any respect, the existence of which default is likely to
result in a Material Adverse Effect.
Section 2.15    Insurance. Each Credit Party currently maintains all insurance
that is required to be maintained by Section 5.05.
Section 2.16    Security Interests and Liens. The Security Documents create, as
security for the Obligations, valid and enforceable, exclusive, perfected first
priority security interests in and Liens on all of the respective Collateral, in
favor of Administrative Agent as agent for the benefit of the Secured Parties,
subject to no other Liens, except as enforceability may be limited by applicable
Insolvency Proceeding, or general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law. Such security
interests in and Liens on the Collateral shall be superior to and prior to the
rights of all third parties in the Collateral, and, other than in connection
with any future change in such a Credit Party’s name or the location in which
Borrower is organized or registered, no further recordings or filings



--------------------------------------------------------------------------------



are or will be required in connection with the creation, perfection or
enforcement of such security interests and Liens, other than the filing of
continuation statements in accordance with applicable law.
Section 2.17    Organizational Documents. The organizational documents delivered
pursuant to Section 4.01(d) constitute, as of the Effective Date, true, correct,
and complete copies of all of the Organizational Documents (together with all
amendments and modifications thereof) of each Credit Party.
Section 2.18    Principal Offices; Place of Organization. The principal office,
chief executive office and principal place of business of each Credit Party is
located at the address specified in Schedule II. The jurisdiction of
organization of each Credit Party is the jurisdiction specified in Schedule II.
Section 2.19    No Burdensome Restrictions. No Credit Party is a party to any
agreement or instrument or subject to any other obligation or restriction under
any Organizational Document, as the case may be, which, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Section 2.20    Brokers’ Fees. No Credit Party has dealt with any broker or
finder with respect to the Transactions contemplated by the Loan Documents or
otherwise in connection with the Loan Documents.
Section 2.21    REIT and Tax Status; Stock Exchange Listing. The REIT currently
has REIT Status and has maintained REIT Status on a continuous basis since its
formation. Borrower is not an association taxable as a corporation under the
Code.
ARTICLE III    

CONDITIONS
Section 3.01    Effective Date. The obligations of the Lenders to make the Term
Loans hereunder shall not become effective until the date on which (i)
Administrative Agent shall have received each of the following documents and
(ii) each of the other conditions listed below is satisfied, the satisfaction of
such conditions to be satisfactory to Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 10.02):
(a)    Agreement. From each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to Administrative Agent (which may include either an electronic transmission of
a .pdf of a signed signature page to this Agreement or a telecopy transmission
of a signed signature page to this Agreement) that such party has signed a
counterpart of this Agreement.



--------------------------------------------------------------------------------



(b)    Notes. The Notes duly completed and executed by Borrower for each Lender.
(c)    Opinion of Counsel to Borrower. A favorable written opinion (addressed to
Administrative Agent and the Lenders and dated the Effective Date) of counsel
for the Credit Parties, covering such matters relating to the Credit Parties,
this Agreement or the Transactions as Administrative Agent and/or the Required
Lenders shall reasonably request (and each of the Credit Parties hereby
instructs such counsel to deliver such opinion to the Lenders and Administrative
Agent).
(d)    Organizational Documents. Such documents and certificates as
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Credit Parties, the Transaction
Parties, the authorization of the Transactions, and any other matters relevant
hereto, all in form and substance reasonably satisfactory to Administrative
Agent, including the Organizational Documents of such Persons, as amended,
modified or supplemented through the Effective Date, certified to be true,
correct and complete by a Responsible Officer of Borrower and Guarantor,
respectively, as of the Effective Date.
(e)    Security Documents. Each of the Security Documents, duly executed and
delivered by each Credit Party that is a party thereto. In addition, Borrower
shall have taken such other action (including delivering to Administrative
Agent, for filing, appropriately completed and duly executed copies of Uniform
Commercial Code financing statements) as Administrative Agent shall have
reasonably requested in order to perfect the security interests created pursuant
to the Security Documents.
(f)    Financial Information. Administrative Agent shall have received all
available financial information with respect to the Credit Parties reasonably
requested by it.
(g)    Consents. Copies of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by the
Credit Parties, and the validity and enforceability, of the Loan Documents, or
in connection with any of the Transactions contemplated thereby, and such
consents, licenses and approvals shall be in full force and effect in all
material respects.
(h)    UCC Searches. Satisfactory reports of UCC (collectively, the “UCC
Searches”), tax lien, judgment and litigation searches conducted by a search
firm reasonably acceptable to Administrative Agent with respect to the
Collateral and the Credit Parties, such searches to be conducted by a search
firm in each of the locations specified by Administrative Agent.
(i)    Borrowing Base Properties. Such materials and information with respect to
the Borrowing Base Properties as Administrative Agent shall reasonably require,



--------------------------------------------------------------------------------



including title updates and copies of Borrower’s existing environmental reports,
engineering reports, and appraisals.
(j)    Other Documents. Such other documents as Administrative Agent or any
Lender may reasonably request.
The obligation of any Lender to make its initial extension of credit hereunder
is also subject to the payment by the Credit Parties of such fees, expenses and
other consideration as the Credit Parties shall have agreed to pay to any Lender
or Administrative Agent in connection herewith, including the reasonable fees
and expenses of Morrison & Foerster LLP, counsel to Administrative Agent, in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other Loan Documents and the extensions of credit hereunder
(to the extent that statements for such fees and expenses have been delivered to
the Credit Parties).
Administrative Agent shall notify the Credit Parties and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 3.02    Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions:
(a)    receipt by Administrative Agent of a Borrowing Request pursuant to
Section 2.03;
(b)    immediately after such Borrowing (i) the Revolving Credit Exposure will
not exceed the Borrowing Base and (ii) with respect to each Lender, such
Lender’s Applicable Percentage of the Revolving Credit Exposure will not exceed
such Lender’s Commitment;
(c)    the representations and warranties of Borrower contained in this
Agreement and the representations and warranties of Borrower and Guarantor in
the other Loan Documents shall be true and correct in all material respects on
and as of the date of such Borrowing both before and after giving effect to the
making of such Loans;
(d)    at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing;
(e)    no law or regulation shall have been adopted, no order, judgment or
decree of any Governmental Authority shall have been issued, and no litigation
shall be pending or threatened, which does or, with respect to any threatened
litigation, seeks to enjoin, prohibit or restrain, the making or repayment of
the Loans or the consummation of the Transactions contemplated by this
Agreement;
(f)    receipt by Administrative Agent of a completed Borrowing Base Certificate
dated the date that the applicable request for Borrowing is given pursuant to



--------------------------------------------------------------------------------



Section 2.03 which shall be true and correct as of the date of such applicable
Borrowing; and
(g)    Administrative Agent shall have received, for its and any other Lender’s
account, all fees due and expenses, including the reasonable fees and expenses
of Morrison & Foerster LLP, then due and payable pursuant to the terms of the
Loan Documents.
Each Borrowing shall be deemed to constitute a representation and warranty by
each Credit Party on the date thereof as to the matters specified in the
preceding sentence.
Section 3.03    Liens and Security Interest.
(a)    Pledges. To secure performance by Borrower of its Obligations:
(i)    Borrower has granted to Administrative Agent, for the benefit of each of
the Lenders, an exclusive, perfected first priority security interest and Lien
in and to all of the outstanding Equity Interests now or hereafter held by
Borrower in each Subsidiary Guarantor pursuant to the Pledge; and
(ii)    In connection with the replacement of any of the Borrowing Base
Properties pursuant to Article IX hereof, Borrower shall be required to deliver
an additional Pledge as required by the terms of such Article IX.
(b)    Agreement to Deliver Additional Security Documents. Borrower shall
deliver such security agreements, financing statements, assignments and other
Security Documents (all of which shall be deemed part of the Security
Documents), in form and substance reasonably satisfactory to Administrative
Agent, as Administrative Agent acting on behalf of the Lenders may reasonably
request from time to time for the purpose of granting to, or maintaining or
perfecting in favor of, the Lenders, first and exclusive security interests in
the Equity Interests of the Subsidiaries, together with other reasonable
assurances as to the enforceability and priority of the Lenders’ Liens and
assurances of due recording and documentation of copies of the Security
Documents, as Administrative Agent may reasonably require to avoid material
impairment of the Liens and security interests granted or purported to be
granted pursuant to this Section 4.03, provided that such documents do not
increase Borrower’s obligations or liabilities under the Loan Documents or
decrease Borrower’s rights or remedies under the Loan Documents.
ARTICLE IV    

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, Borrower covenants



--------------------------------------------------------------------------------



and agrees with the Secured Parties that:
Section 4.01    Financial Statements and Other Information. Borrower shall
furnish to Administrative Agent and each Lender:
(a)    as soon as available, but not later than fifteen (15) days after the
filing of the same with the Securities and Exchange Commission, a copy of the
audited consolidated balance sheet of Borrower, the REIT and their Subsidiaries
as of the end of such year and the related consolidated statements of
operations, stockholders' equity (where applicable) and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous year, and accompanied by the opinion of a nationally-recognized
independent public accounting firm stating that such consolidated financial
statements present fairly the financial position for the periods indicated, in
conformity with GAAP applied on a basis consistent with prior years;
(b)    as soon as available, but not later than sixty (60) days after the end of
each of the first three (3) fiscal quarters of each year, a copy of the
unaudited consolidated balance sheet of each of Borrower, the REIT and each of
their Subsidiaries as of the end of such quarter and the related consolidated
statements of operations, stockholders' equity (where applicable) and cash flows
for the period commencing on the first day and ending on the last day of such
quarter, and accompanied by a certificate signed by a Responsible Officer
stating that such financial statements are complete and correct and present
fairly the financial position for the periods indicated, in conformity with GAAP
for interim financial statements applied on a basis consistent with prior
quarters;
(c)    (i) within sixty (60) days after the end of each calendar quarter of each
calendar year and (ii) upon the addition or release of any Real Property in
accordance with Article IX, Administrative Agent shall receive a Borrowing Base
Certificate;
(d)    as soon as available, but not later than ninety (90) days after the end
of each fiscal year, a rent roll with respect to the Borrowing Base Properties
and trailing 12 month operating statements for the Borrowing Base Properties
accompanied by a certificate signed by a Responsible Officer certifying that the
information contained therein is complete and correct to the knowledge of
Borrower;
(e)    [intentionally omitted];
(f)    concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and 5.01(b) above, a compliance certificate, substantially in
the form of Exhibit E, signed by a Responsible Officer (i) stating that, to the
best of such officers' knowledge, each of Borrower, the Subsidiary Guarantors
and the REIT, during such period, has observed or performed in all material
respects all of its covenants and other agreements, and satisfied in all
material respects every condition contained in this Agreement and the other Loan
Documents to be observed, performed or satisfied by it,



--------------------------------------------------------------------------------



and that such officers have no knowledge of any Default or Event of Default
except as specified in such certificate; (ii) showing in detail the calculations
supporting such statement for such period in respect of the covenants in Section
6.01; and (iii) showing in detail the calculation of the Borrowing Base for such
period on an asset-by-asset basis. Notwithstanding anything to the contrary
contained herein and without limiting the Lenders’ other rights and remedies, if
such certificate is not provided on the due date therefor, Borrower shall be
prohibited from any further borrowings under this Agreement until such
certificate is provided;
(g)    promptly upon Agent’s request, copies of any report, proxy statement,
financial statement, periodical or special report which the REIT files with the
Securities and Exchange Commission or any successor or similar Governmental
Authority;
(h)    promptly after the same are received, copies of all reports which the
independent certified public accountants of Borrower or the REIT deliver to
Borrower or the REIT;
(i)    [reserved]; and
(j)    promptly, such additional financial and other information as
Administrative Agent may from time to time reasonably request.
Section 4.02    Notices of Material Events. Borrower shall promptly (and in no
event later than ten (10) days after Borrower has knowledge of the same) notify
Administrative Agent and each Lender of:
(a)    Default; Event of Default. The occurrence of any Default or Event of
Default;
(b)    Litigation. The commencement of, or any material development in, any
litigation, arbitration or proceeding affecting Borrower, the REIT, or any
Subsidiary (including any Subsidiary Guarantor) (i) in which the amount of
damages claimed is $250,000 or more, (ii) in which injunctive or similar relief
is sought and which, if adversely determined, would reasonably be expected to
have a Material Adverse Effect, (iii) in which the relief sought is an
injunction or other stay of the performance of any Loan Document or (iv)
required to be reported to the Securities and Exchange Commission pursuant to
the Exchange Act;
(c)    Environmental Matters. (i) Any and all enforcement, cleanup, removal or
other governmental or regulatory actions instituted, completed or threatened
against Borrower, the REIT, or any Subsidiary (including any Subsidiary
Guarantor) or any of their Properties pursuant to any Environmental Laws,
(ii) all other Environmental Claims, and (iii) any environmental condition of
the Properties of Borrower, the REIT, or any Subsidiary that could reasonably be
anticipated to cause such Properties (or any portion



--------------------------------------------------------------------------------



thereof) to be subject to any restrictions on ownership, occupancy,
transferability or use under any Environmental Laws;
(d)    Legal Compliance. Any material written notice received from any
Governmental Authority asserting that any Borrowing Base Property is not in
compliance with any Requirements of Law; and
(e)    Exclusion Events. Promptly and in any event within five (5) Business Days
after Borrower or Guarantor obtains actual knowledge of the occurrence of an
Exclusion Event, a notice setting forth the Exclusion Event.
Each notice pursuant to this section shall be accompanied by a written
statement, signed by a Responsible Officer, setting forth details of the
occurrence referred to therein and the provisions of this Agreement affected,
and stating what action Borrower or the REIT proposes to take with respect
thereto. Each notice under Section 5.02(a) shall describe with particularity the
clause or provision of this Agreement or other Loan Document that has been
breached or violated.
Section 4.03    Existence; Conduct of Business. Each Credit Party shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03. Each of Borrower and Guarantor shall continue to
engage only in business of the same general type as conducted by Borrower or
Guarantor, as applicable, as of such date that such Credit Party becomes a party
hereto or as may be contemplated in their respective Organizational Documents.
Section 4.04    Payment of Obligations. Borrower shall, and shall cause the REIT
and each Subsidiary (including any Subsidiary Guarantor) to, pay and discharge
as the same shall become due and payable and otherwise comply with, all their
respective obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its Properties, unless
the same are being contested in good faith by appropriate proceedings and
adequate reserves in accordance with GAAP are being maintained by Borrower or
such Person, (b) all lawful claims which, if unpaid, would by law become a Lien
upon its Properties (other than, in connection with any Real Property, Permitted
Exceptions), including Properties constituting Collateral, (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness, and (d)
all Contractual Obligations.
Section 4.05    Insurance; Property Maintenance.
(a)    Insurance. Each Credit Party shall maintain, or shall cause to be
maintained by a tenant, where applicable, with financially sound and reputable
insurance companies, insurance (which may be a master policy) in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar



--------------------------------------------------------------------------------



businesses operating in the same or similar locations. Copies of the policies
and certificates for all such insurance relating to all of the Real Property
owned by the Subsidiary Guarantors shall be forwarded by Borrower to
Administrative Agent and must be reasonably approved thereby.
(b)    Property Maintenance. Borrower shall maintain, and shall cause the REIT
and each Subsidiary Guarantor to maintain, and preserve all of their Properties,
including Properties constituting Collateral, in good working order and
condition, ordinary wear and tear excepted.
Section 4.06    Books and Records; Inspection. Borrower shall maintain, and
shall cause the REIT and each Subsidiary (including any Subsidiary Guarantor) to
maintain, proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the Properties and business of
Borrower, the REIT and each Subsidiary (including any Subsidiary Guarantor).
Borrower shall permit, and shall cause the REIT and each Subsidiary (including
any Subsidiary Guarantor) to permit, representatives of Administrative Agent or
any Lender to visit and inspect any of their respective Properties, to conduct
audits of the Collateral, to examine their respective corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
directors, officers, and independent public accountants, all at the expense of
Borrower and at any time during normal business hours and as often as may be
reasonably desired, upon no less than forty-eight (48) hours advance notice to
Borrower; provided, however, when an Event of Default exists, Administrative
Agent or any Lender may visit and inspect at the expense of Borrower such
Properties at any time during business hours and without advance notice.
Administrative Agent and each Lender shall use its reasonable efforts to
minimize interference or disturbance to the possession, occupancy and operations
of any lessee or other occupant of any Property when exercising its rights under
this Section 5.06.
Section 4.07    Compliance with Laws. Borrower shall comply, and shall cause the
REIT and each Subsidiary (including any Subsidiary Guarantor) to comply, with
all Requirements of Law of any Governmental Authority having jurisdiction over
it or its business, including, without limitation, all securities laws and
regulations.
Section 4.08    Use of Proceeds. The proceeds of the Loans will be used only for
Approved Uses. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
Section 4.09    Operating Accounts. Borrower hereby agrees that it shall at all
times maintain its operating account at CONA in an account selected by Borrower.
Borrower hereby authorizes Administrative Agent to automatically debit
Borrower’s designated account maintained by Borrower for the payment of any
amounts due hereunder, or under the Loan Documents, provided that if sufficient
funds are not available in such account for any such



--------------------------------------------------------------------------------



payment, it shall not constitute an Event of Default and Borrower shall not be
obligated to pay interest thereon at the Default Rate or any late payment fees
in connection therewith unless Borrower has failed to pay such amount within
five (5) days after Borrower receives a written notice from Administrative Agent
advising Borrower that insufficient funds existed in the account and detailing
the amount of such deficiency which is then due. Debits for monthly interest
payments shall be made on each Interest Payment Date as aforesaid unless other
arrangements are agreed to in writing.
Section 4.10    Organizational Documents. The Transaction Parties will be
managed and operated in accordance with their respective Organizational
Documents.
Section 4.11    UCC Searches. At any time that an Event of Default exists,
Borrower shall pay for UCC Searches ordered by Administrative Agent with respect
to the Collateral or the Transaction Parties.
Section 4.12    Environmental Laws. Borrower shall, and shall cause each
Subsidiary Guarantor to, conduct its operations and keep and maintain all
Borrowing Base Properties in compliance with all Environmental Laws. Upon the
written request of Administrative Agent or any Lender, Borrower shall submit,
and cause any Subsidiary Guarantor to submit, to Administrative Agent, at
Borrower's sole cost and expense (except as set forth below), at reasonable
intervals, a report providing an update of the status of any environmental,
health or safety compliance, hazard or liability issue identified in any notice
or report required pursuant to Section 5.02(c); provided, however, unless either
(a) an Event of Default has occurred, or (b) Administrative Agent has a
reasonable basis to require such updated report, then Administrative Agent and
the Lenders shall be responsible for the cost of such report.
Section 4.13    Maintenance of REIT Status. Borrower shall cause the REIT at all
times to maintain to its REIT Status.
Section 4.14    Communication with Accountants. Borrower authorizes
Administrative Agent to communicate directly with Borrower's independent
accountants and authorizes such accountants to disclose to Administrative Agent
any and all financial statements and other information of any kind with respect
to the business, financial condition and other affairs of Borrower, as long as,
if no Event of Default exists, Administrative Agent promptly notifies Borrower
of such discussions.
Section 4.15    Solvency. Borrower shall at all times be, and shall cause the
REIT and each Subsidiary (including any Subsidiary Guarantor) to be, Solvent.


ARTICLE V    

NEGATIVE COVENANTS



--------------------------------------------------------------------------------



Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
Borrower covenants and agrees with the Secured Parties that:
Section 5.01    Financial Covenants. Subject to the provisions of Article IX
hereof, Borrower shall not, at any time, permit:
(a)    The Leverage Ratio to exceed (i) sixty-five percent (65%) of the most
recently obtained Appraised Values of all Borrowing Base Properties located in
New York County, New York State and (ii) fifty-five percent (55%) of the most
recently obtained Appraised Value of all Borrowing Base Properties that are not
located in New York County, New York State; or
(b)    The Debt Service Coverage Ratio to be less than 1.40:1.00.
Section 5.02    Liens. Each Credit Party shall not create, incur, assume or
permit to exist any Lien (other than (i) the Lien of the Security Documents and
(ii) in connection with any Borrowing Base Property, any Permitted Exceptions)
on (a) the Assets constituting the Borrowing Base Properties, (b) the legal or
beneficial interest in any Subsidiary Guarantor or (c) the other Collateral, if
any, for the Loans and Obligations.
Section 5.03    Fundamental Changes.
(a)    Mergers, Consolidations, Disposal of Assets, Etc. No Credit Party shall
enter into any merger or consolidation, or liquidate, wind-up or dissolve (or
suffer any liquidation or dissolution), terminate, discontinue its business or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or any substantial part of its business or property,
whether now or hereafter acquired. Nothing in this Section shall be deemed to
prohibit (i) the leasing of all or portions of Assets in the ordinary course of
business for occupancy by the tenants thereunder, (ii) subject to the provisions
of Article IX hereof, the sale of Assets in the ordinary course of Borrower’s
business or (iii) subject to the provisions of Article IX hereof, the
contribution by Borrower of any of its Assets to a Person in consideration for
an Equity Interest in such Person; provided such Equity Interest represents a
fair value for the Assets so contributed.
(b)    Restriction on Amendments. At least twenty (20) days prior to amending
(or causing or permitting to be amended), modifying or waiving any of the
provisions of any of the Organizational Documents of any Credit Party in any
material respect, Borrower shall deliver a written notice (the “Proposed
Modification Notice”) to Administrative Agent setting forth the specific details
of the proposed amendment, modification and/or waiver (each, a “Proposed
Modification”). Any Proposed Modification will require the prior written consent
of Administrative Agent, which consent shall not be unreasonably withheld,
conditioned, or delayed; provided, however, that Administrative Agent’s and the
Required Lenders’ consent in their sole and absolute



--------------------------------------------------------------------------------



discretion shall be required for any Proposed Modification which would
materially and adversely affect the Lenders or Administrative Agent, including a
modification that would adversely affect the Collateral for the Loans or
repayment of any of the Obligations. Neither Borrower nor Guarantor will change
its chief executive office or place of organization unless the applicable party
shall have provided Administrative Agent with thirty (30) days’ prior written
notice of such change (but in any event, within the period required pursuant to
the UCC) and there shall have been taken such action, reasonably satisfactory to
Administrative Agent, as may be necessary to maintain the security interest in,
and the Liens upon, the Collateral granted under the Security Documents at all
times fully perfected and in full force and effect. Except for Permitted
Transfers, neither Borrower, nor the REIT, nor any Subsidiary Guarantor shall
liquidate, wind-up or dissolve, or make any changes in its equity capital
structure (including changes in the terms of the REIT's outstanding Stock), or
amend its Organizational Documents in any material respect.
Section 5.04    Real Property Financing. No Subsidiary Guarantor shall at any
time directly or indirectly own any Assets consisting of Real Property which are
encumbered by any Real Property Indebtedness.
Section 5.05    Restricted Payments. No Credit Party shall make, or agree to pay
or make, directly or indirectly, any Restricted Payment if Administrative Agent
provides Borrower with notice that (a) there shall exist a Default or an Event
of Default for so long as such Default or Event of Default exists or (b) the
making of such Restricted Payment would cause the occurrence of a Default or
Event of Default or (c) an Exclusion Event exists or would occur as a result of
such Restricted Payment, unless, in each case, after taking into account all
available funds of the REIT from all other sources, such Restricted Payments are
required in order to enable the REIT to continue to maintain its REIT Status.
Section 5.06    Indebtedness. Borrower and each Subsidiary Guarantor shall not
create, incur, assume, suffer to exist, or otherwise become or remain directly
or indirectly liable with respect to, any Indebtedness except (a) Indebtedness
incurred pursuant to this Agreement and (b) Trade Payables.
Section 5.07    Transactions with Affiliates; Joint Ventures.
(a)    Transactions with Affiliates. Neither Borrower, nor the REIT, nor any
Subsidiary shall enter into any transaction with any Affiliate of Borrower or of
any such Person, except (a) as expressly permitted by this Agreement, or (b) in
the ordinary course of business and pursuant to the reasonable requirements of
the business of Borrower or such Person; in each case (a) and (b), upon fair and
reasonable terms no less favorable to such Person than would obtain in a
comparable arm's-length transaction with a Person not such an Affiliate.
(b)    Joint Ventures. No Subsidiary Guarantor shall enter into any joint
venture



--------------------------------------------------------------------------------



or other co-ownership relationship for any Asset with any Person.
Section 5.08    Restrictive Agreements. No Credit Party shall directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of such Credit Party to create, incur or permit to exist any Lien (other than,
in connection with any Real Property, any Permitted Exceptions) upon any of its
property or assets.
Section 5.09    Fiscal Year; Fiscal Quarters. No Credit Party shall change its
fiscal year or any of its fiscal quarters, without Administrative Agent’s prior
written consent, which consent shall not be unreasonably withheld, conditioned,
or delayed.
Section 5.10    Employees. No Credit Party shall employ or engage any employees
at any time.
Section 5.11    ERISA. No Credit Party shall take any action, or omit to take
any action, which would (i) cause any of such Credit Party’s Assets to be
subject to Title I of ERISA and/or Section 4975 of the Code or (ii) cause the
transactions contemplated by the Loan Documents to be a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA) that could subject Administrative Agent and/or the Lenders, on account
of any Loan or execution of the Loan Documents hereunder, to any tax or penalty
on prohibited transactions imposed under Section 4975 of the Code or Section
502(i) of ERISA.
Section 5.12    Asset Sales. No Credit Party shall transfer, voluntarily,
involuntarily, by operation of law or otherwise any Asset during the occurrence
of any Event of Default or at any other time if such transfer would cause such
Credit Party to be in violation of the covenants set forth in Section 6.01;
provided, however, such a transfer shall not be prohibited (a) during the
continuance of an Event of Default in the event that a purchase and sale
agreement has been entered into for any such Asset with a Person that is not an
Affiliate of Borrower and upon arms’-length terms and all of the sales proceeds
therefrom are immediately after such sale delivered to Administrative Agent to
be applied toward repayment of the Loans and other Obligations then due and
owing, with any remaining amount to be returned to Borrower or (b) if such
transfer would result in an Exclusion Event, in the event that a purchase and
sale agreement has been entered into for any such Asset and a sufficient portion
of the sales proceeds therefrom are immediately after such sale delivered to
Administrative Agent to be applied towards repayment of the Loans and other
Obligations then due and owing to prevent an Exclusion Event.
Section 5.13    Prohibited Transfers; REIT Covenants.
(a)    Transfers of Guarantor Equity Interest. Except for Permitted Transfers,
Guarantor shall not transfer, voluntarily, involuntarily, by operation of law or
otherwise, all or any part of its Equity Interest in Borrower without the prior
written consent of



--------------------------------------------------------------------------------



Administrative Agent and the Required Lenders, in their sole and absolute
discretion.
(b)    Transfers of Borrower Equity Interests. Except as set forth in Article IX
or Permitted Transfers, Borrower shall not transfer, voluntarily, involuntarily,
by operation of law or otherwise, all or any part of its Equity Interest in the
Subsidiary Guarantors without the prior written consent of Administrative Agent
and the Required Lenders, in their sole and absolute discretion.
(c)    REIT Covenants. The REIT shall not: (i) except for Permitted Transfers,
make any Disposition of or encumber, pledge or hypothecate, whether directly or
indirectly, all or any portion of its interest in Borrower or any rights to
distributions therefrom; (ii) fail for any reason whatsoever, whether
voluntarily or involuntarily, to be the sole general partner of Borrower; or
(iii) cease to have REIT Status.
Section 5.14    Management Fees. No Credit Party shall pay management or similar
fees in connection with the Transactions, provided that the foregoing shall not
prohibit Subsidiary Guarantors from paying management or similar fees in
connection with the management of the Borrowing Base Properties.
Section 5.15    Subsidiaries. Borrower shall not at any time have any
Subsidiaries other than the Subsidiary Guarantors whose sole purpose is to own a
Real Property Asset which will be subject to the terms of this Agreement.
Section 5.16    Taxation of Borrower. Borrower shall at all times be taxed as a
partnership under the Code and not as an association taxable as a corporation.
ARTICLE VI    

EVENTS OF DEFAULT
Section 6.01    Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
(a)    Borrower shall fail to (i) pay as and when due and payable any principal
on any of the Loans (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), or (ii) pay when due any interest on any of
the Loans or (iii) pay when due any fees or any other amount payable hereunder
or under any other Loan Document, and such failure to pay interest, fees or such
other amounts described in clause (ii) or (iii) shall continue for five (5) days
after written notice thereof has been given to Borrower by Administrative Agent;
(b)    any representation or warranty made or deemed made by or on behalf of any
Credit Party in or in connection with this Agreement or any other Loan Document
or any amendment or modification hereof or thereof, or in any report,
certificate, financial



--------------------------------------------------------------------------------



statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall prove to have been incorrect in any material respect when made or
deemed made;
(c)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.01 (provided that in the case of a failure
to comply with Sections 5.01(a), (b), (c), (d), (f), (g), or (i), Administrative
Agent shall have given the applicable Borrower five (5) days’ prior written
notice of such failure), Section 5.02, Section 5.08, Section 5.09, or in ARTICLE
VI;
(d)    any Credit Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in this
Article, including Section 7.01(a) and Section 7.01(c)) or any other Loan
Document (except to the extent a shorter time period is provided for in the
applicable Loan Document) and such failure shall continue unremedied for a
period of thirty (30) or more days after notice thereof from Administrative
Agent to such Credit Party; provided that in the case of any such default which
is susceptible to cure but cannot be cured within thirty (30) days through the
exercise of reasonable diligence, if such Credit Party commences such cure
within the initial thirty (30) day period and diligently prosecutes same to
completion, such period of thirty (30) days shall be extended for such
additional period of time as may be reasonably necessary to cure same;
(e)    [reserved].
(f)    [reserved].
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Credit Party or its debts, or of a substantial part of its
assets, under any Insolvency Proceeding or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for a period of sixty (60) or
more days or an order or decree approving or ordering any of the foregoing shall
be entered;
(h)    any Credit Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Insolvency Proceeding, (ii) consent to the institution of, or fail to contest in
a timely and appropriate manner, any proceeding or petition described in
Section 7.01(g), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such
Credit Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;



--------------------------------------------------------------------------------



(i)    any Credit Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against any Credit Party alone or any
combination thereof, and the same shall remain undischarged for a period of
thirty (30) consecutive days during which either (i) execution shall not be
effectively stayed or bonded or (ii) a reputable insurance company has not
accepted liability therefor (other than requiring payment of the applicable
deductible);
(k)    the written assertion by any Governmental Authority against any Credit
Party of (or there shall have been asserted against any Credit Party) any claims
or liabilities, whether accrued, absolute or contingent, based on or arising
from the generation, storage, transport, handling or disposal of Hazardous
Materials by such Credit Party or any of its Subsidiaries or predecessors that,
in the reasonable judgment of Administrative Agent, are reasonably likely to be
determined adversely to such Credit Party, and the amount thereof (either
individually or in the aggregate) will have a Material Adverse Effect (insofar
as such amount is payable by such Credit Party but after deducting any portion
thereof that is reasonably expected to be paid by other creditworthy Persons
jointly and severally liable therefor);
(l)    subject to Section 6.03(a) and the release of any Subsidiary Guarantor
pursuant to Article IX, Borrower, the REIT or any Subsidiary Guarantor shall be
terminated, dissolved or liquidated (as a matter of law or otherwise) or
proceedings shall be commenced by any Person (including Borrower, the REIT or
any Subsidiary Guarantor) seeking the termination, dissolution or liquidation of
Borrower, the REIT or any Subsidiary Guarantor;
(m)    subject to the provisions of Article IX, the Liens created by the
Security Documents shall at any time not constitute a valid and perfected Lien
on the collateral intended to be covered thereby (to the extent perfection by
filing, registration, recordation or possession is required herein or therein)
in favor of Administrative Agent, free and clear of all other Liens (other than
Liens under the respective Security Documents), or, except for expiration, any
of the Security Documents shall for whatever reason be terminated or cease to be
in full force and effect, or the enforceability thereof shall be contested by
any Credit Party;
(n)    any Credit Party with ERISA investors who have made a capital
contribution shall fail or cease to qualify as a REOC or a VCOC or otherwise
meet an exception under the Plan Assets Regulations which would prevent the
assets of such Credit Party from being subject to Title I of ERISA and/or
Section 4975 of the Code;
(o)    any event shall occur which gives rise to a nonexempt prohibited
transaction (as such term is defined in Section 4975 of the Code or Section 406
of ERISA)



--------------------------------------------------------------------------------



involving any plan (as such term is defined in the Plan Asset Regulation) that
is a Credit Party that could subject Administrative Agent and/or the Lenders, on
account of any Loan or any other transaction contemplated by the Loan Documents,
to any tax or penalty on prohibited transactions imposed under Section 4975 of
the Code or Section 502(i) of ERISA;
(p)    [reserved]; or
(q)    a Change in Control shall occur;
then, and in every such event (other than an event with respect to a Credit
Party described in Section 7.01(g) or Section 7.01(h)), and at any time
thereafter during the continuance of such event, Administrative Agent may, and
at the request of the Required Lenders shall, by notice to the Credit Parties,
take any or all of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Credit Parties
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Credit Parties; and in case of any event with respect to
Borrower described in Section 7.01(g) and Section 7.01(h), the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Credit Parties accrued hereunder, shall automatically become due and payable
(such automatic events being deemed an acceleration hereunder), without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Credit Parties and (iii) exercise all of its rights and
remedies, whether provided at law or in equity, including its rights and
remedies under this Agreement and/or the Security Documents.
ARTICLE VII    

THE ADMINISTRATIVE AGENT
(a)    Each of the Lenders hereby irrevocably appoints Administrative Agent as
its agent hereunder and under the other Loan Documents and authorizes
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to Administrative Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.
(b)    Each Lender delegates to Administrative Agent the full right and
authority on its behalf to take the following specific actions in connection
with its administration of the Loan:



--------------------------------------------------------------------------------



(i)    to fund the Loans in accordance with the provisions of the Loan
Documents;
(ii)    to receive all payments of principal, interest, fees and other charges
paid by, or on behalf of, Borrower and, except for fees to which Administrative
Agent is entitled pursuant to the Loan Documents or otherwise, to distribute all
such funds to the respective Lenders as provided for hereunder;
(iii)    to keep and maintain complete and accurate files and records of all
material matters pertaining to the Loans, and make such files and records
available for inspection and copying by each Lender and its respective employees
and agents during normal business hours upon reasonable prior notice to
Administrative Agent; and
(iv)    to do or omit doing all such other actions as may be reasonably
necessary or incident to the implementation, administration and servicing of the
Loans and the rights and duties delegated hereinabove.
(c)    The Person serving as Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not Administrative Agent, and such Person
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any Subsidiary or other Affiliate
thereof as if it were not Administrative Agent hereunder.
(d)    Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) Administrative Agent shall not have
any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Loan Documents that Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth herein and in the other
Loan Documents, Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Borrower or any of their Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or all of the Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.02), as applicable, or in the
absence of its own gross negligence or willful misconduct. Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice



--------------------------------------------------------------------------------



thereof is given to Administrative Agent by a Credit Party or a Lender, and
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in ARTICLE IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to Administrative Agent.
(e)    Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Administrative Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. Administrative Agent may consult with legal counsel (who may be counsel
for the Credit Parties), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
(f)    Administrative Agent may perform any and all of its duties and exercise
its rights and powers by or through any one or more subagents appointed by
Administrative Agent; provided that, if such appointment(s) result in
administrative costs or expenses in addition to those contemplated in this
Agreement, such additional costs or expenses shall be paid by Administrative
Agent. Administrative Agent and any such subagent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such subagent and to the Related Parties of Administrative Agent and any
such subagent, and shall apply to their respective activities in connection with
the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
(g)    At any time while an Event of Default is in existence, Administrative
Agent may resign by giving thirty (30) days’ prior written notice to the Lenders
and Borrower. The Required Lenders may remove Administrative Agent at any time
by giving thirty (30) days’ prior written notice to Administrative Agent,
Borrower and the other Lenders, for Administrative Agent’s gross negligence or
willful misconduct. Upon any such resignation or removal, the Required Lenders
shall have the right to appoint a successor Administrative Agent. If no
successor Administrative Agent shall have been so appointed by the Required
Lenders and accepted such appointment within thirty (30) days after the retiring
Administrative Agent’s giving notice of resignation or the Required



--------------------------------------------------------------------------------



Lenders' giving notice of removal, as the case may be, then the retiring
Administrative Agent may appoint, on behalf of Borrower and the Lenders, a
successor Administrative Agent. Unless an Event of Default shall have occurred
and be continuing, any successor Agent shall be reasonably acceptable to
Borrower. Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. After any retiring Administrative
Agent's resignation hereunder, the provisions of this Article and Section 10.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent hereunder.
(h)    Each Lender acknowledges that it has, independently and without reliance
upon Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
(i)    In the case one or more Events of Default have occurred and shall be
continuing, and whether or not acceleration of the Obligations shall have
occurred, Administrative Agent shall, at the request, or may, upon the consent,
of the Required Lenders, and provided that the Lenders have given to
Administrative Agent such additional indemnities and assurances against expenses
and liabilities as Administrative Agent may reasonably request, proceed to
enforce the provisions of this Loan Agreement and the other Loan Documents and
the exercise of any other legal or equitable rights or remedies as it may have
hereunder or under any other Loan Document or otherwise by virtue of applicable
law, or to refrain from so acting if similarly requested by the Required
Lenders. Administrative Agent shall be fully protected in so acting or
refraining from acting upon the instruction of the Required Lenders, and such
instruction shall be binding upon all the Lenders. The Lenders hereby agree to
indemnify and hold Administrative Agent harmless from all costs and liabilities
incurred in respect of all actions taken or omitted in accordance with such
direction, provided that Administrative Agent need not comply with any such
direction to the extent that Administrative Agent reasonably believes
Administrative Agent's compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction. Each of the Lenders
acknowledges and agrees that no individual Lender may separately enforce or
exercise any of the provisions of any of the Loan Documents, including without
limitation the Notes, other than through Administrative Agent.



--------------------------------------------------------------------------------



(j)    If any Lender shall be a Defaulting Lender, (i) such Defaulting Lender’s
right to participate in the administration of, or decision-making rights related
to, the Loans, this Agreement or the other Loan Documents shall be suspended
during the pendency of such failure or refusal and (ii) a Defaulting Lender
shall be deemed to have assigned any and all payments due to it from Borrower,
whether on account of the outstanding Loans, interest, fees or otherwise, to the
remaining non-Defaulting Lenders for application to, and reduction of, their
proportionate shares of the outstanding Loans until, as a result of application
of such assigned payments the Lenders’ respective pro rata shares of all the
outstanding Loans shall have returned to those in effect immediately prior to
such delinquency and without giving effect to the nonpayment causing such
delinquency. The Defaulting Lender's decision-making and participation rights to
payments as set forth in clauses (i) and (ii) hereinabove shall be restored only
upon the payment by the Defaulting Lender of its pro rata share of any Loans or
expenses as to which it is delinquent, together with interest thereon at the
Default Rate from the date when originally due until the date upon which any
such amounts are actually paid. The non-Defaulting Lenders shall also have the
right, but not the obligation, in their respective, sole and absolute
discretion, to acquire for no cash consideration, (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right) the
Defaulting Lender’s Commitment to fund future Loans (the “Future Commitment”).
Upon any such purchase of the pro rata share of any Defaulting Lender’s Future
Commitment, the Defaulting Lender’s share in future Loans and its rights under
the Loan Documents with respect thereto shall terminate on the date of purchase,
and the Defaulting Lender shall promptly execute all documents reasonably
requested to surrender and transfer such interest, including, if so requested,
an Assignment and Acceptance. Each Defaulting Lender shall indemnify
Administrative Agent and each non-Defaulting Lender from and against any and all
loss, damages or expenses, including but not limited to reasonable attorneys’
fees and funds advanced by Administrative Agent or by any non-Defaulting Lender,
on account of a Defaulting Lender’s failure to timely fund its pro rata share of
a Loan or to otherwise perform its obligations under the Loan Documents. So long
as any Lender is a Defaulting Lender, (i) the Swingline Lender shall not be
required to fund any Swingline Loans unless it is satisfied that it will have no
Fronting Exposure after giving effect to such Swingline Loan and (ii) the L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
ARTICLE VIII    

BORROWING BASE PROPERTIES
Section 8.01    Borrowing Base Properties.
(a)    At all times, Borrower shall maintain the Borrowing Base Properties in
accordance with this Article IX and the other terms and conditions of the Loan
Documents.



--------------------------------------------------------------------------------



(b)    Borrower shall cause the Borrowing Base Properties to comply with the
financial covenants in Section 6.01 at all times. In connection therewith,
Borrower shall deliver to Administrative Agent not more than 60 days after each
Quarterly Date, a Borrowing Base Certificate evidencing such compliance.
(c)    Each Borrowing Base Property shall be subject to the following
conditions:
(i)    Such Borrowing Base Property shall be an income producing, multi-family,
retail, distribution, parking or office property, provided that in connection
with distribution facilities and parking facilities, such Borrowing Base
Property shall be subject to the single-tenant provisions of clause (iv) below
and parking facilities shall be permitted only if operated by a third-party
operator;
(ii)    Such Borrowing Base Property shall have executed leases from tenants in
occupancy who are not in default under their lease and not in bankruptcy
covering at least seventy-five percent (75%) of the net rentable square footage
of such Borrowing Base Property;
(iii)    If such Borrowing Base Property is a distribution facility, it is an
Investment Grade Borrowing Base Property having at least eight (8) years
remaining on the term of such lease (excluding any extension options) and where
the applicable Investment Grade Tenant is in occupancy, not in default under its
lease and not in bankruptcy;
(iv)    (A) The aggregate Borrowing Base Properties having a single tenant shall
not comprise more than (1) thirty percent (30%) of the Borrowing Base if such
Borrowing Base Property is not an Investment Grade Borrowing Base Property or
(2) fifty percent (50%) of the if such Borrowing Base Property is an Investment
Grade Borrowing Base Property; or (B) no Borrowing Base Property having a single
tenant shall be subject to executed leases with a remaining lease term of fewer
than six (6) years (excluding any extension options);
(v)    The Net Operating Income generated from any single tenant at any
Borrowing Base Property shall not account for more than twenty percent (20%) of
the Borrowing Base;
(vi)    Each Borrowing Base Property must be in the New York Metropolitan
Statistical Area;
(vii)    Unless Administrative Agent, in its sole and absolute discretion, shall
agree otherwise, no single Borrowing Base Property shall compromise more than
(A) 30% of the Borrowing Base at such time as the total Commitments are equal to
or less than $40,000,000, (B) 20% of the Borrowing Base at such time



--------------------------------------------------------------------------------



as the total Commitments are less than $100,000,000 but greater than $40,000,000
or (C) 15% of the Borrowing Base at such time as the total Commitments are equal
to or greater than $100,000,000;
(viii)    No Borrowing Base Property that is subject to an Approved Ground Lease
shall compromise more than thirty percent (30%) of the aggregate Net Operating
Income of all Borrowing Base Properties;
(ix)    A minimum of thirty percent (30%) of all Borrowing Base Properties must
be located in New York County, New York State;
(x)    An Appraisal shall be required for each Borrowing Base Property during
the term of the Loan, provided that any Appraisal obtained by Borrower within
six (6) months prior to the Effective Date (or within six (6) months of the date
any Borrowing Base Property is proposed to be added to the Borrowing Base in
accordance with the Loan Documents) and that is acceptable to Administrative
Agent in its reasonable discretion shall satisfy the requirements of this clause
(x); and
(xi)    If the Net Operating Income for any Borrowing Base Property shall
decrease by ten percent (10%) or more from the Net Operating Income determined
in connection with the most recently delivered financial information, and within
six (6) months of such disclosure, Borrower has failed to remedy such failure
such that the Net Operating Income is no longer ten percent (10%) or more below
such prior determination, then a new Appraisal for such Borrowing Base Property
shall be required to be obtained at Borrower’s cost.
(d)    Borrower hereby covenants and agrees with respect to any Borrowing Base
Property as follows:
(i)    Maintenance. Borrower shall maintain, or cause the Subsidiary Guarantor
to maintain, each Borrowing Base Property in good order and condition in
accordance with the past practices of Borrower and in at least the same
condition as on the Effective Date, normal wear and tear excepted.
(ii)    Leases. Borrower shall not, and shall not permit the Subsidiary
Guarantor to, enter into, amend, modify, supplement or terminate any Lease of
any Borrowing Base Property, without the prior written consent of Administrative
Agent, other than (A) modifications that do not affect the economic terms or
length of the term of such Lease, and (B) modifications that do not materially
affect the obligations of the tenants thereunder (other than modifications that
would increase the obligations of any such tenant and are more favorable to the
applicable Subsidiary Guarantor).



--------------------------------------------------------------------------------



(iii)    Material Agreements. Borrower shall obtain the prior written approval
of Administrative Agent prior to entering into, or causing any Subsidiary
Guarantor to enter into, any reciprocal easement or similar agreement, ground
lease or any other material agreement affecting any Borrowing Base Property.
(iv)    Management Contracts. Borrower shall obtain the prior written approval
of Administrative Agent prior to entering into, or causing any Subsidiary
Guarantor to enter into, any property management agreement or replacing or
terminating the property manager for any Borrowing Base Property.
(v)    Construction. Borrower shall obtain the prior written approval of
Administrative Agent prior to entering into, or causing any Subsidiary Guarantor
to enter into, any construction or renovation the cost of which is expected to
be in excess of $500,000, and shall discharge all mechanic's liens resulting
from any construction or renovation within thirty (30) days of becoming aware of
same.
(vi)    Liens. Borrower shall, and shall cause the Subsidiary Guarantors to,
keep each Borrowing Base Property at all times free and clear of all Liens
(other than Permitted Exceptions) (unless such Liens are bonded and thereby
released of record in a manner satisfactory to Administrative Agent), except for
matters approved by Administrative Agent.
Section 8.02    Exclusion Events. In the event that Administrative Agent
believes Borrower is not in compliance with Section 9.01(b) or (c) above, then
Administrative Agent shall deliver to Borrower written notice thereof (the
“Exclusion Event Notice”) together with evidence supporting its determination of
Borrower’s non-compliance, and Borrower and Administrative Agent shall work with
each other in good faith to confirm Administrative Agent’s determination of such
non-compliance with the applicable provisions of Section 9.01(b) or (c), and if
after five (5) Business Days of Borrower’s receipt of the Exclusion Event Notice
(the “Exclusion Event Deadline”), Administrative Agent in its good faith
judgment believes that Borrower is not in compliance with applicable provisions
of Section 9.01(b) or (c) and Administrative Agent advises Borrower thereof,
then any such non-compliance shall constitute an “Exclusion Event”, in which
event (i) the Borrowing Base shall be automatically and immediately deemed
reduced to an amount equal to the maximum amount of aggregate Revolving Credit
Exposure that could be outstanding at such time with Borrower remaining in
compliance with such covenants and (ii) notwithstanding anything to the contrary
set forth herein, an Exclusion Event shall not constitute an Event of Default
hereunder if, within thirty (30) days after the Exclusion Event Deadline,
Borrower (a) makes a prepayment of the Loans in an amount sufficient to cure
such breach, or (b) causes a Real Property to be added as a Borrowing Base
Property in accordance with Article IX hereof, which cures the breach of such
covenants, or (c) deposits with Administrative Agent in an interest bearing
account cash collateral in an amount sufficient (if deemed to be applied to the
outstanding principal amount of the Loans) to cure such breach. Any cash
collateral deposited by Borrower shall be held by Administrative Agent and
Borrower shall grant Administrative Agent a security interest therein; provided,
however, notwithstanding



--------------------------------------------------------------------------------



the foregoing, Administrative Agent shall promptly release any funds in the cash
collateral account to Borrower to the extent that the funds in such account (as
of the last day of any two (2) consecutive calendar quarters) exceed the amount
necessary to cause the applicable Exclusion Event to no longer exist, as
determined by the calculations set forth in the financial information provided
by Borrower pursuant to Section 5.01 hereof and verified and approved by
Administrative Agent. In addition, the Debt Service Coverage Ratio and Leverage
Ratio shall continue to be tested as set forth in this Agreement as of the last
day of any subsequent calendar quarter and, to the extent the funds in such
account (as of the last day of the most recent calendar quarter) exceed the
amount necessary to cause the applicable Exclusion Event to no longer exist, as
determined by the calculations set forth in the financial information provided
by Borrower pursuant to Section 5.01 hereof and verified and approved by
Administrative Agent, then any such excess funds shall promptly be released by
Administrative Agent to Borrower.
Section 8.03    Release and Addition of Borrowing Base Properties. At any time
after the date hereof, Borrower shall have the right to cause one or more Real
Properties (i) to be released as a Borrowing Base Property (a “Borrowing Base
Removal”) or (ii) to be added as a Borrowing Base Property (a “Borrowing Base
Addition”), provided that each of the following conditions are satisfied:
(a)    No Default or Event of Default shall exist;
(b)    In connection with a Borrowing Base Addition:
(i)    At least fifteen (15) days prior to the date on which Borrower intends
for the Borrowing Base Addition to occur, Borrower shall provide to
Administrative Agent (A) the Real Property location, (B) the Real Property
purchase price, and (C) either (1) if either not yet acquired by the REIT,
directly or indirectly, or acquired within six (6) months of Borrower’s intended
date for the Borrowing Base Addition to occur, pro forma revenues and expenses
for the Real Property breaking out the first ninety (90) days following the
acquisition of such Real Property and the existing occupancy level of the Real
Property, along with the applicable purchase and sale agreement, or (2) if such
Real Property has been owned by the REIT, directly or indirectly, for more than
six (6) months, then the financial statements required pursuant to Sections
5.01(a) and (b) hereof, along with the applicable Deed;
(ii)    Immediately subsequent to the proposed Borrowing Base Addition, Borrower
shall remain in compliance with the financial covenants contained in
Section 6.01;
(iii)    Administrative Agent shall have received and approved (which approval
shall not be unreasonably withheld, conditioned, or delayed) all due diligence
reasonably required by Administrative Agent with respect to such Real Property,
including a title commitment if the Real Property has not yet been



--------------------------------------------------------------------------------



acquired or a title policy if the Real Property has been acquired and an updated
title report if the Real Property has been owned for more than six (6) months,
survey, engineering and environmental reports (together with reliance letters in
favor of Administrative Agent with respect thereto or reports addressed directly
to Administrative Agent), and rent rolls;
(iv)    Administrative Agent shall have received and approved Organizational
Documents with respect to any new Subsidiary Guarantor, which approval shall not
be unreasonably withheld, conditioned, or delayed;
(v)    Borrower shall execute and deliver to Administrative Agent, on behalf of
the Lenders, a Pledge with respect to Borrower’s Equity Interests in the new
Subsidiary, in the form of the Pledge executed and delivered on the date hereof;
(vi)    Any new Subsidiary Guarantor shall execute and deliver to Administrative
Agent a Joinder Agreement;
(vii)    Administrative Agent shall have received (A) written opinions from
Borrower’s counsel covering the enforceability, perfection and due authorization
of the new Pledge, the Joinder Agreement (including the Guaranty as modified by
such Joinder Agreement) and (1) in connection with any opinion of counsel
delivered on behalf of Borrower or Guarantor on the Closing Date, in form and
substance substantially similar to such opinion or (2) in connection with any
opinion of counsel not delivered on behalf of Borrower or Guarantor on the
Closing Date, such other matters as Administrative Agent shall reasonably
request and (B) such financing statements or other documents necessary in order
to perfect the security interest created pursuant to such new Pledge as
Administrative Agent shall reasonably request; and
(viii)    Administrative Agent shall have received such additional information
and materials as Administrative Agent shall reasonably require, including,
without limitation, all documentation and other information that Administrative
Agent or any Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations.
(c)    In connection with a Borrowing Base Removal:
(1)    Based upon the then most recent information provided by Borrower to
Administrative Agent and each Lender pursuant to Section 5.01 hereof, upon the
removal of any Borrowing Base Property, Borrower shall remain in compliance with
the financial covenants contained in Section 6.01 and the covenants set forth in
Section 9.01(c) hereof; and



--------------------------------------------------------------------------------



(2)    If Borrower satisfies the condition set forth in Section 9.03(c)(1),
Administrative Agent and each of the Lenders promptly shall release in writing
the applicable Pledge, the applicable Subsidiary Guarantor from the Guaranty and
shall execute and file all documents necessary to effectuate such releases,
including, without limitation, a termination of the UCC financing statement
filed in connection with the applicable Pledge.
ARTICLE IX    
MISCELLANEOUS
Section 9.01    Notices.
(a)    All notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service or mailed by
certified or registered mail, as follows:
(i)    if to Borrower or Guarantor, to it at c/o American Realty Capital, 405
Park Avenue, 15th Floor, New York, New York 10022, Attention: William M. Kahane,
with a copy to c/o American Realty Capital, 405 Park Avenue, 15th Floor, New
York, New York 10022, Attention: Jesse C. Galloway;
(ii)    if to Administrative Agent, to Capital One, National Association, 275
Broadhollow Road, Melville, New York 11747, Attention: Patricia Visone, with a
copy to Capital One, National Association, 90 Park Avenue, New York, New York
10016, Attention: Paul Verdi, and with a copy to Morrison & Foerster LLP, 1290
Avenue of the Americas, New York, New York 10104-0050, Attention: Jeffrey J.
Temple; and
(iii)    if to a Lender, to it at its address set forth in its Administrative
Questionnaire.
(b)    Administrative Agent or any Credit Party may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto (or, in
the case of any such change by a Lender, by notice to the Credit Parties and
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
Section 9.02    Waivers; Amendments.



--------------------------------------------------------------------------------



(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay by
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Credit Party
therefrom shall in any event be effective unless the same shall be permitted by
this Section 10.02(a), and then such waiver or consent shall be effective only
in the specific instance and for the purpose for which given. Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default, regardless of whether Administrative Agent or any
Lender may have had notice or knowledge of such Default at the time.
(b)    Amendments. Except as expressly provided in this Agreement and
ministerial modifications of the Loan Documents (which shall only require the
consent of Administrative Agent and Borrower), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Credit Parties and the
Required Lenders or by the Credit Parties and Administrative Agent with the
consent of the Required Lenders; provided that, without the consent of all
Lenders, no such agreement shall (i) increase the Commitment of any Lender,
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, (iii) postpone the scheduled date
of payment of the principal amount of any Loan, or any interest thereon, or any
fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment,
(iv) change Section 2.16(b), Section 2.16(c) or Section 2.16(d) in a manner that
would alter the pro rata sharing of payments required thereby, (v) change any of
the provisions of this Section or the definitions of the term “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, (vi) except as otherwise
specifically provided in the Loan Documents, release any material portion of the
Collateral, (vii) release Guarantor from the Guaranteed Obligations or (viii)
change the definition of the term “Borrowing Base”; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
Administrative Agent hereunder without the prior written consent of
Administrative Agent.
(c)    Deemed Consent. With respect to any requested amendment, waiver, consent
or other action which requires the approval of the Required Lenders or all of
the Lenders, as the case may be, in accordance with the terms of this Agreement,
or if Administrative Agent is required hereunder to seek, or desires to seek,
the approval of the Required Lenders or all of the Lenders, as the case may be,
prior to undertaking a particular action or course of conduct, Administrative
Agent in each such case shall provide each Lender with written notice of any
such request for amendment, waiver or



--------------------------------------------------------------------------------



consent or any other requested or proposed action or course of conduct,
accompanied by such detailed background information and explanations as may be
reasonably necessary to determine whether to approve or disapprove such
amendment, waiver, consent or other action or course of conduct. Administrative
Agent may (but shall not be required to) include in any such notice, printed in
capital letters or boldface type, a legend substantially to the following
effect;
“THIS COMMUNICATION REQUIRES IMMEDIATE RESPONSE. FAILURE TO RESPOND WITHIN TEN
(10) CALENDAR DAYS FROM THE RECEIPT OF THIS COMMUNICATION SHALL CONSTITUTE A
DEEMED APPROVAL BY THE ADDRESSEE OF THE ACTION REQUESTED OR THE COURSE OF
CONDUCT PROPOSED BY ADMINISTRATIVE AGENT AND RECITED ABOVE.”
And if the foregoing legend is included by Administrative Agent in its
communication, a Lender shall be deemed to have approved or consented to such
action or course of conduct for all purposes hereunder if such Lender fails to
object to such action or course of conduct by written notice to Administrative
Agent within ten (10) calendar days of such Lender’s receipt of such notice.
Section 9.03    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates, including the
reasonable and actual out-of-pocket fees, charges and disbursements of counsel
for Administrative Agent, in connection with the preparation of this Agreement
and the other Loan Documents, any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the Transactions contemplated
hereby or thereby shall be consummated) or in connection with any Borrowing Base
Addition or Borrowing Base Removal, (ii) all reasonable and actual out-of-pocket
expenses incurred by Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for Administrative Agent or any Lender,
in connection with the enforcement or protection of its rights in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or in connection with the Loans made hereunder, including all such
reasonable out-of-pocket expenses incurred in connection with any workout,
restructuring or negotiations in respect of such Loans, and (iii) and all
reasonable out-of-pocket costs, expenses, taxes (other than Excluded Taxes),
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein.
(b)    Indemnification by Borrower Group. Borrower shall indemnify
Administrative Agent, each Lender and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all actual, out-of-pocket losses, claims,
damages (excluding



--------------------------------------------------------------------------------



consequential damages, other than to the extent such damages are awarded to a
third-party), liabilities and actual related out-of-pocket expenses, including
the reasonable out-of-pocket fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the Transactions contemplated hereby, (ii) any Loan to Borrower for the
account of Borrower or the use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by a Credit Party or any of the Subsidiary Guarantors, or any
Environmental Liability related in any way to a Credit Party or any of the
Subsidiary Guarantors, (iv) misappropriation or misapplication by Borrower or
any Affiliate of Borrower of any operating revenues, cash flow or other revenue
derived from or in respect of any Asset, including security deposits, insurance
proceeds, condemnation awards, or any rental, sales or other income derived
directly or indirectly from any Asset; (v) fraud or misrepresentation or
inaccurate certification by Borrower or any Affiliate of Borrower made at any
time in connection with the Loan Documents or the Loans; (vi) intentional
interference by Borrower or any Affiliate of Borrower with Administrative
Agent’s (or the Lenders’) exercise of its rights under any of the Loan
Documents; (vii) commission of waste to or of any Real Property or any portion
thereof by Borrower or any Affiliate of Borrower or failure to maintain any Real
Property by Borrower in the manner required by the Loan Documents and/or
(viii) any actual claim, litigation, investigation or proceeding relating to any
of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, (A) be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(B) include, as between the Credit Parties, Administrative Agent and the
Lenders, any consequential damages or punitive damages. Notwithstanding the
foregoing, no Related Party that is an individual may make any claims against
Borrower pursuant to the indemnification provided for in this Section 10.03(b)
other than to bring a claim against Borrower for specific performance of
Borrower’s obligations under this Section 10.03(b).
(c)    Reimbursement by Lenders. To the extent that a Credit Party fails to pay
any amount required to be paid by it to Administrative Agent under
Section 10.03(a) or Section 10.03(b), each Lender severally agrees to pay to
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against Administrative Agent in its capacity as such and did not
result from the gross negligence or willful misconduct of Administrative Agent.
(d)    Waiver of Consequential Damages, Etc. To the extent permitted by



--------------------------------------------------------------------------------



applicable law, Borrower shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten (10) days after written demand therefor.
Section 9.04    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) no Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by a Credit Party without such consent shall be null and void) and (ii)
no Lender may assign or otherwise transfer its rights or obligations hereunder
except in accordance with this Section. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders.
(i)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of Administrative Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
Administrative Agent) shall not be less than $5,000,000 unless each of Borrower
and Administrative Agent otherwise consent, provided that no such consent of
Borrower shall



--------------------------------------------------------------------------------



be required if an Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $4,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to
Administrative Agent an Administrative Questionnaire.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.13, Section 2.14, Section 2.15 and Section 10.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 10.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(c)    Maintenance of Register by Administrative Agent. Administrative Agent,
acting for this purpose as an agent of Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Credit Parties, Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Credit Party and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
(d)    Effectiveness of Assignment. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be



--------------------------------------------------------------------------------



a Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, Administrative Agent shall accept such Assignment
and Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(e)    Participations.
(i)    Any Lender may, without the consent of any Credit Party or Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement and the other Loan Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.02(a) that affects such
Participant. Subject to paragraph (c)(ii) of this Section, Borrower agrees that
each Participant shall be entitled to the benefits of Section 2.13, Section 2.14
and Section 2.15 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided such Participant agrees to be
subject to Section 2.16(d) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.15(e) as though it
were a Lender.



--------------------------------------------------------------------------------



(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g)    No Assignments to the Credit Parties or Affiliates. Anything in this
Section to the contrary notwithstanding, no Lender may assign or participate any
interest in any Loan held by it hereunder to any Credit Party or any of its
Affiliates or Subsidiaries of any Credit Party without the prior consent of each
Lender.
(h)    Syndication. Administrative Agent shall have the right, at any time
(whether prior to, in connection with, or after the date hereof), with respect
to all or any portion of the Loans, to modify, split and/or sever all or any
portion of the Loans as hereinafter provided. Without limiting the foregoing,
Administrative Agent may (i) create one more senior and subordinate notes (i.e.,
an A/B or A/B/C structure), (ii) create multiple components of the Notes (and
allocate or reallocate the principal balance of the Loans among such components)
or (iii) otherwise sever the Loans into two or more loans in whatever proportion
and whatever priority Administrative Agent reasonably determines; and provided,
however, in each such instance (x) the outstanding principal balance of all the
Notes evidencing the Loans (or components of such Notes) immediately after the
effective date of such modification equals the outstanding principal balance of
the Loans immediately prior to such modification and the weighted average of the
interest rates for all such Notes (or components of such Notes) immediately
after the effective date of such modification equals the interest rate of the
original Note on the date hereof and (y) Borrower shall not incur out-of-pocket
expenses in connection with one or more syndications of the Loan in the
aggregate in excess of $10,000. Borrower shall, and shall cause Guarantor to,
use commercially reasonable efforts to cooperate with Administrative Agent and
its Affiliates in connection with the forgoing. In addition, Borrower (and
Borrower’s constituent members, if applicable, and Guarantor) shall (a) promptly
execute such documentation as Administrative Agent may reasonably request to
evidence and/or effectuate any such modification or severance provided that such
documentation does not increase Borrower’s obligations or liabilities under the
Loan Documents and does not decrease Borrower’s rights or remedies under the
Loan Documents; (b) make or cause to be made non-material changes or
modifications to the Loan Documents, provided, such changes or modifications
shall not increase any obligations or liabilities of Borrower under the Loan
Documents, or decrease any of Borrower’s rights or remedies under the Loan
Documents; (c) deliver updated information on Borrower, Guarantor and the
Borrowing Base Properties as Administrative Agent may reasonably request,
(d) use commercially reasonable efforts to ensure syndication efforts benefit
materially from Borrower’s lending relationships, (e) upon reasonable advance
notice to Borrower, provide direct contract between senior management of
Borrower and its advisors with any prospective Lenders, (f) host one or more
meetings of prospective Lenders and



--------------------------------------------------------------------------------



(g) assist in the preparation of materials to be used in connection with the
syndication, including, without limitation, financial projections with respect
to Borrower, Guarantor and the Borrowing Base Properties, information
memorandums, lenders presentations and other materials.
Section 9.05    Survival. All covenants, agreements, representations and
warranties made by the Credit Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that Administrative Agent, or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid
and so long as the Commitments have not expired or terminated. The provisions of
Section 2.13, Section 2.14, Section 2.15, Section 10.03 and ARTICLE VIII shall
survive and remain in full force and effect regardless of the consummation of
the Transactions, the repayment of the Loans and the Commitments or the
termination of this Agreement or any provision hereof.
Section 9.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to Administrative Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
Section 9.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08    Set-off. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time,



--------------------------------------------------------------------------------



to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held (specifically excluding any tenant security deposits) and other obligations
at any time owing by such Lender or Affiliate held to or for the credit or the
account of Borrower or Guarantor against any of and all the obligations of
Borrower or Guarantor, as the case may be, now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided, however, that notwithstanding the foregoing, so long as the
Subsidiary Guarantors own the Borrowing Base Properties, any cash taken by
Administrative Agent or any Lender pursuant to this Section 10.08 shall be made
available to the Subsidiary Guarantors to pay (i) real estate taxes and (ii) the
salaries of on-site employees to the extent the same are due and payable,
provided that Borrower shall provide Administrative Agent with detailed
information with respect to the Subsidiary Guarantors’ payroll and real estate
tax obligations,. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.
Section 9.09    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(b)    Submission to Jurisdiction. Each Credit Party and each of the Lenders
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court to which the matter may
be appealed, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that Administrative Agent or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement against any Credit Party or its properties in the courts of any
jurisdiction.
(c)    Waiver of Venue. Each Credit Party and each of the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section. Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.



--------------------------------------------------------------------------------



(d)    Service of Process. Each Credit Party hereby irrevocably appoints Bond
Schoeneck & King, 350 Linden Oaks, Suite 310, Rochester, New York, 14625,
Attention Timothy M. Fitzgerald, and each Lender hereby irrevocably appoints
Administrative Agent at Capital One, National Association, 275 Broadhollow Road,
Melville, New York 11747, Attention: Patricia Visone (with a copy to, Capital
One, National Association, 90 Park Avenue, New York, New York 10016, Attention:
Paul Verdi), as its agent to receive on behalf of it and its property service of
copies of the summons and complaint and any other process which may be served in
any such suit, action or proceeding. Such service may be made by mailing or
delivering a copy of such process to any Credit Party, in care of Borrower, at
its address set forth in Section 10.01 or to any Lender, in care of
Administrative Agent, at its address set forth in Section 10.01, and each Credit
Party hereby irrevocably authorizes and directs Borrower to accept such service
on its behalf and each Lender hereby irrevocably authorizes and directs
Administrative Agent to accept such service on its behalf. Administrative Agent
and each Lender agree to mail to the respective Credit Parties at its address
provided in Section 10.01 a copy of any summons, complaint, or other process
mailed or delivered by it to any Credit Party, as applicable, in care of the
Process Agent. As an alternate method of service, each Credit Party and each
Lender also irrevocably consents to the service of any and all process in any
such suit, action or proceeding in the manner provided for notices in
Section 10.01. Each Credit Party and each Lender agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
All mailings under this Section 10.09 shall be by certified mail, return receipt
requested. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
Section 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12    No Broker. Administrative Agent and each of the Lenders hereby



--------------------------------------------------------------------------------



represent to Borrower that neither Administrative Agent nor any Lender Party has
dealt with any broker or finder with respect to the Transactions contemplated by
the Loan Documents or otherwise in connection with the Loan Documents.
Section 9.13    Obligations of the Credit Parties Independent. The obligations
of each Credit Party under the Loan Documents are independent of the obligations
of the other Credit Party, and a separate action or actions may be brought or
prosecuted against each of the Credit Parties irrespective of whether action is
brought against the other Credit Party or whether the other Credit Party be
joined in any such action or actions.
Section 9.14    Confidentiality.Each of Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Subsidiaries and
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Credit Parties and their obligations, (g) with the consent of
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Credit Parties. For the purposes of this Section, “Information”
means all information received from or on behalf of the Credit Parties relating
to the Credit Parties, their Subsidiaries or Affiliates or their respective
businesses, other than any such information that is available to Administrative
Agent or any Lender on a non-confidential basis prior to disclosure by the
Credit Parties; provided that, in the case of information received from the
Credit Parties after the date hereof, such information is clearly identified at
the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Section 9.15    U.S. Patriot Act Notice. Each Lender and Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Credit Parties
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the names and addresses of the Credit Parties and



--------------------------------------------------------------------------------



other information that will allow such Lender or Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the Act.
Section 9.16    Additional Commitments. Borrower shall have the right, no more
than two (2) times during the term of the Loan, to request that Administrative
Agent permit additional Commitments to be added under the terms of this
Agreement in excess of the Lenders’ then outstanding Commitments in a minimum
increment of at least Ten Million Dollars ($10,000,000), or integral multiples
of Five Million Dollars ($5,000,000) in excess thereof (the requested amount
being, the “Additional Commitment Amount”), subject to the following:
(a)    The aggregate amount of the Lenders’ Commitments shall not exceed One
Hundred Fifty Million Dollars ($150, 000,000).
(b)    Any such request shall be made by Borrower giving written notice (the
“Additional Commitment Notice”) to Administrative Agent, which notice shall set
forth such details with respect thereto as are reasonably requested by
Administrative Agent. Upon receipt of the Additional Commitment Notice,
Administrative Agent shall notify the then existing Lenders of the terms of such
Additional Commitment Notice and each Lender’s pro rata share of the proposed
Additional Commitment Amount. If any Lender rejects the offer to increase its
respective Commitment or accepts only a portion thereof, which each Lender may
do in its sole and absolute discretion, Administrative Agent shall further offer
the rejected shares (or rejected portions thereof) to the Lenders that have
accepted the proposed increase in their Commitments (each an “Accepting
Lender”), pro rata based on the sum of their then existing Commitments plus any
additional portion of the Additional Commitment Amount which they have
previously accepted. If any Lender shall not respond to a request by
Administrative Agent pursuant to this clause (b) within ten (10) Business Days
after receipt of an offer (including any offer for a portion of the Additional
Commitment Amount rejected by another Lender), such Lender shall be deemed to
have rejected such offer. Administrative Agent shall notify Borrower of all
acceptances and rejections with respect to the Additional Commitment Amount by
the Lenders. If such acceptances are satisfactory to Borrower, the Commitments
of the Accepting Lenders shall be increased by their respective portions of the
Additional Commitment Amount without the consent of any other Lender, subject,
however, to (i) no Default or Event of Default being in existence at such time,
(ii) Borrower issuing substitute Notes, (iii) the Accepting Lenders paying to
Administrative Agent (on behalf of the other Lenders) the aggregate amount
determined by Administrative Agent to be necessary so that each Accepting
Lender’s pro rata share of outstanding Loans and L/C Obligations matches the
ratio of its increased Commitment to the aggregate amount of all revised
Commitments after giving effect to the Additional Commitment Amount,
(iv) Borrower, the Accepting Lenders and Administrative Agent executing such
other documents evidencing such adjustments in the Commitments and the Loans as
shall be reasonable acceptable to Borrower, the Accepting Lenders,
Administrative Agent and the L/C Issuer and (v) Borrower paying all of
Administrative Agent’s reasonable out-of-



--------------------------------------------------------------------------------



pocket expenses in connection with the foregoing. Administrative Agent shall
promptly pay to the applicable Lenders their share of any payments received from
the Accepting Lenders in accordance with the immediately preceding sentence.
(c)    Notwithstanding anything to the contrary contained herein, if the Lenders
do not accept increases in their aggregate Commitments in the full amount of the
Additional Commitment Amount in accordance with clause (b) above, Borrower may
designate one or more proposed lenders to Administrative Agent and the L/C
Issuer to become Lenders under this Agreement with respect to such balance of
the Additional Commitment Amount (but in no event with proposed commitments of
less than $5,000,000 unless Administrative Agent consents thereto), subject in
each case to the prior approval of Administrative Agent and the L/C Issuer,
which approvals shall not be unreasonably withheld or delayed if such proposed
lenders meet the standards of an Eligible Assignee. If such proposed lenders are
so approved, such lenders shall become additional Lenders under this Agreement
in accordance with their respective Commitments without the consent of any other
Lenders, subject, however, to (i) no Default or Event of Default being in
existence at such time, (ii) Borrower issuing substitute Notes to the new
Lenders, (iii) such new Lenders paying to Administrative Agent (on behalf of the
other Lenders) the aggregate amount determined by Administrative Agent to be
necessary so that each new Lender’s pro rata share of outstanding Loans and L/C
Obligations matches the ratio of its Commitment to the aggregate amount of all
Commitments after giving effect to the Additional Commitment Amount, (iv)
Borrower, the new Lenders and Administrative Agent executing such other
documents evidencing their addition as Lenders hereunder and the adjustment of
the Commitments and Loans as shall be reasonably acceptable to Borrower,
Administrative Agent and the L/C Issuer, including each such new Lender’s
compliance with the provisions of clauses (ii), (iii) and (v) of
Section 9.04(b), and (v) Borrower paying all of Administrative Agent’s
reasonable out-of-pocket expenses in connection with the foregoing.
Administrative Agent shall promptly pay to the applicable Lenders their share of
any payments received from such new Lenders in accordance with the immediately
preceding sentence.
(d)    Notwithstanding anything to the contrary contained in this Agreement or
the other Loan Documents, each Lender hereby authorizes Administrative Agent (on
behalf of the Lenders) to enter into amendments and modifications of this
Agreement and the other Loan Documents to the extent necessary to reflect the
adjustment of the Commitments and the Loans, the addition of new Lenders and the
other matters contemplated by this Section.
[Signature pages follow]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
BORROWER


NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By:
American Realty Capital New York Recovery REIT, Inc., a Maryland corporation,
its general partner



By:
                        
Name:
Title:








--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT AND L/C ISSUER


CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent and L/C Issuer
By:
                        
Name:
Title:






--------------------------------------------------------------------------------



LENDERS


CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:
                        
Name:
Title:






--------------------------------------------------------------------------------



SCHEDULE I
Commitments


[See definitions of Commitment and “Lenders” in Section 1.01]


LENDER


Commitment
Capital One, National Association
$40,000,000
 
 
TOTAL
$40,000,000










--------------------------------------------------------------------------------



SCHEDULE II
Principal Office and State of Organization


[See Section 3.18]


Credit Party
Principal Place of Business
State of Organization
Borrower
Pennsylvania
Delaware
Guarantor
Pennsylvania
Maryland
 
 
 
 
 
 
 
 
 








--------------------------------------------------------------------------------



SCHEDULE III
Borrowing Base Properties and Subsidiary Guarantors


None.







--------------------------------------------------------------------------------



SCHEDULE IV
Disclosed Litigation


None.





--------------------------------------------------------------------------------



EXHIBIT A
[Form of Revolving Note]


PROMISSORY NOTE
$_______________    _______ __, 201[_]
    New York, New York


FOR VALUE RECEIVED, NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to
__________________ (the “Lender”), in accordance with the Credit Agreement
referred to below, the principal sum of _______________ Dollars (or such lesser
amount as shall equal the aggregate unpaid principal amount of the Loans made by
the Lender to Borrower under the Credit Agreement), in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount of each such Loan, at such office, in like money and
funds, for the period commencing on the date of such Loan until such Loan shall
be paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.
This Note is one of the Notes referred to in the Credit Agreement dated as of
March 30, 2012 (as modified and supplemented and in effect from time to time,
the “Credit Agreement”) among Borrower, the lenders party thereto (including the
Lender) and Capital One, National Association, as Administrative Agent, and
evidences Loans made by the Lender thereunder. Terms used but not defined in
this Note have the respective meanings assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Should the indebtedness represented by this Note or any part thereof be
collected at law or in equity, or in bankruptcy, receivership or any other court
proceeding (whether at the trial or appellate level), or should this Note be
placed in the hands of attorneys for collection upon default, Borrower agrees to
pay, in addition to the principal, interest and other sums due and payable
hereon, all costs of collecting or attempting to collect this Note, including
reasonable attorneys’ fees and disbursements.
All parties to this Note, whether principal, surety, guarantor or endorser,
hereby waive



--------------------------------------------------------------------------------



presentment for payment, demand (except as set forth in the Credit Agreement),
protest, notice of protest and notice of dishonor.
Except as permitted by Section 10.04 of the Credit Agreement, this Note may not
be assigned by the Lender.
In the event that this Note is transferred by the Lender to another party,
Borrower shall not be required to recognize such transfer until Borrower has
been sent a notice of the transfer of this Note by the transferor and the
transferee.
This Note may only be amended by an instrument in writing executed by Borrower
and the Lender.
This Note shall be governed by, and construed in accordance with, the law of the
State of New York.
NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By:
American Realty Capital New York Recovery REIT, Inc., a Maryland corporation,
its general partner



By:
                        
Name:
Title:










--------------------------------------------------------------------------------



EXHIBIT B
[Form of Swingline Note]


SWINGLINE PROMISSORY NOTE
$20,000,000.00    _______ __, 201[_]
    New York, New York


FOR VALUE RECEIVED, NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to CAPITAL ONE,
NATIONAL ASSOCIATION (the “Swingline Lender”), in accordance with the Credit
Agreement referred to below, the principal sum of TWENTY MILLION DOLLARS (or
such lesser amount as shall equal the aggregate unpaid principal amount of the
Swingline Loans made by the Swingline Lender to Borrower under the Credit
Agreement), in lawful money of the United States of America and in immediately
available funds, on the dates and in the principal amounts provided in the
Credit Agreement, and to pay interest on the unpaid principal amount of each
such Swingline Loan, at such office, in like money and funds, for the period
commencing on the date of such Swingline Loan until such Swingline Loan shall be
paid in full, at the rates per annum and on the dates provided in the Credit
Agreement.
This Swingline Note is one of the Swingline Notes referred to in the Credit
Agreement dated as of March 30, 2012 (as modified and supplemented and in effect
from time to time, the “Credit Agreement”) among Borrower, the lenders party
thereto (including the Swingline Lender) and Capital One, National Association,
as Administrative Agent, and, among other things, evidences Swingline Loans made
by the Swingline Lender thereunder. Terms used but not defined in this Swingline
Note have the respective meanings assigned to them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this
Swingline Note upon the occurrence of certain events and for prepayments of
Swingline Loans upon the terms and conditions specified therein.
Should the indebtedness represented by this Swingline Note or any part thereof
be collected at law or in equity, or in bankruptcy, receivership or any other
court proceeding (whether at the trial or appellate level), or should this
Swingline Note be placed in the hands of attorneys for collection upon default,
Borrower agrees to pay, in addition to the principal, interest and other sums
due and payable hereon, all costs of collecting or attempting to collect this
Swingline Note, including reasonable attorneys’ fees and disbursements.



--------------------------------------------------------------------------------



All parties to this Swingline Note, whether principal, surety, guarantor or
endorser, hereby waive presentment for payment, demand (except as set forth in
the Credit Agreement), protest, notice of protest and notice of dishonor.
Except as permitted by Section 10.04 of the Credit Agreement, this Swingline
Note may not be assigned by the Swingline Lender.
In the event that this Swingline Note is transferred by the Swingline Lender to
another party, Borrower shall not be required to recognize such transfer until
Borrower has been sent a notice of the transfer of this Swingline Note by the
transferor and the transferee.
This Swingline Note may only be amended by an instrument in writing executed by
Borrower and the Swingline Lender.
This Swingline Note shall be governed by, and construed in accordance with, the
law of the State of New York.
NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By:
American Realty Capital New York Recovery REIT, Inc., a Maryland corporation,
its general partner



By:
                        
Name:
Title:










--------------------------------------------------------------------------------



EXHIBIT C
[Form of Assignment and Assumption]


ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate of [identify Lender]]


3.
Borrower:        New York Recovery Operating Partnership, L.P.






--------------------------------------------------------------------------------



4.
Administrative Agent:    Capital One, National Association, as Administrative
Agent under the Credit Agreement



5.
Credit Agreement:    The $40,000,000 (increasable to $150,000,000) Credit
Agreement dated as of March 30, 2012 among Borrower, the Lenders parties
thereto, and Capital One, National Association, as Administrative Agent



6.
Assigned Interest:

    
Commitment
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________
Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:



--------------------------------------------------------------------------------



Consented to and Accepted:


CAPITAL ONE, NATIONAL ASSOCIATION,
as Administrative Agent




By_________________________________
Name:
Title:







--------------------------------------------------------------------------------



ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Borrower,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest,



--------------------------------------------------------------------------------



fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.





--------------------------------------------------------------------------------



EXHIBIT D
[Form of Borrowing Base Certificate]


BORROWING BASE CERTIFICATE


___________________ does hereby certify to Capital One, National Association, as
Administrative Agent, as follows:
1.    I am [a][the] __________________ of NEW YORK RECOVERY OPERATING
PARTNERSHIP, L.P. (the “Borrower”).
2.    This certificate is the Borrowing Base Certificate referred to in Section
2.03 of the Credit Agreement dated March 30, 2012 (the “Credit Agreement”) among
Borrower, the Lenders listed therein (the “Lenders”) and Capital One, National
Association, as administrative agent (“Administrative Agent”). All capitalized
terms not otherwise defined herein shall have the meanings ascribed to them in
the Credit Agreement. This certificate is being delivered to Administrative
Agent with the understanding that Administrative Agent and the Lenders will be
relying on the accuracy hereof.
3.    The Borrowing Base as of the date hereof is $______________, a calculation
of which is set forth on Exhibit 1 annexed hereto.
4.    Calculations of the financial covenants set forth in Section 6.01 of the
Credit Agreement as of the date hereof are set forth on Exhibit 2 annexed
hereto.
5.    Calculations of the concentration limit covenants set forth in Section
9.01 of the Credit Agreement as of the date hereof are set forth on Exhibit 3
annexed hereto.
6.    The applicable Loans are in compliance with Borrower’s Organizational
Documents, including, without limitation, all necessary consents required with
respect thereto. The Borrowings being requested concurrently herewith in the
aggregate amount of $___________ are intended to be used for the following
Approved Uses; provided, however, the failure to use the Borrowing for such
Approved Uses shall not constitute an Event of Default:
[Itemize Approved Uses]
5.    There is no existing Default under the Credit Agreement.
6.    No events have occurred that could reasonably be expected to cause a
Material Adverse Effect.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed as of the __________ day of ____________, 201_.
____________________________
[insert Borrower’s officer’s name and title]









--------------------------------------------------------------------------------



Exhibit 1 to Borrowing Base Certificate


(immediately follows)





--------------------------------------------------------------------------------



Exhibit 2 to Borrowing Base Certificate
(immediately follows)





--------------------------------------------------------------------------------



Exhibit 3 to Borrowing Base Certificate
(immediately follows)


EXHIBIT E
[Form of Compliance Certificate]


COMPLIANCE CERTIFICATE


Financial Statement Date: , ____
To:    Capital One, N.A., as Administrative Agent


Ladies and Gentlemen:
Reference is made to that certain Credit Agreement, dated as of March ___, 2012
(as amended, modified, supplemented, extended, renewed or replaced from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among New York Recovery Operating Partnership, L.P., a
Delaware limited partnership (the “Borrower”), the Lenders from time to time
party thereto, and Capital One, National Association, a national banking
association, as Administrative Agent.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                              of the Borrower, and that, as such,
he/she is authorized to execute and deliver this Certificate to the Agent on the
behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end consolidated financial statements
of Borrower, the REIT and their Subsidiaries required by Section 5.01(a) of the
Credit Agreement for the fiscal year ended as of the above date, together with
the report and opinion of an independent certified public accountant required by
such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    The Borrower has delivered the consolidated financial statements of
Borrower, the REIT and their Subsidiaries required by Section 5.01(b) of the
Credit Agreement for the fiscal quarter ended as of the above date. Such
financial statements fairly present the financial condition, results of
operations and cash flows of Borrower, the REIT and their Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
Borrower, the REIT and their Subsidiaries during the accounting period covered
by such financial statements.
3.    A review of the activities of Borrower, the REIT and their Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period Borrower, the REIT
and their Subsidiaries performed and observed all their Obligations under the
Loan Documents, and
[select one:]
[to the actual knowledge of the undersigned, during such fiscal period the REIT,
the Borrower and their Subsidiaries performed and observed each covenant and
condition of the Loan Documents applicable to it, except for any noncompliance
that could not reasonably be expected to result in a Material Adverse Effect,
and no Default has occurred and is continuing.]
--or--
[to the actual knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]
4.    To the actual knowledge of the undersigned, the representations and
warranties of the Borrower contained in Article III of the Credit Agreement, and
any representations and warranties of the Borrower, the REIT and any Subsidiary
Guarantor that are contained in any other Loan Document, are true and correct on
and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in Section
3.04 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to Section 5.01 of the Credit Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.
5.    To the actual knowledge of the undersigned, the financial covenant
analyses and information set forth on Schedule 1 attached hereto are true and
accurate on and as of the date of this Compliance Certificate.
6.    To the actual knowledge of the undersigned, the compliance calculations
and information set forth on the Borrowing Base Certificate attached hereto as
Schedule 2 are true and accurate on and as of the date of this Compliance
Certificate.
7.    The undersigned makes this certificate in his or her capacity as a
Responsible Officer, and not in a personal or individual capacity.




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of
            ,         .


BORROWER


NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership


By:
American Realty Capital New York Recovery REIT, Inc., a Maryland corporation,
its general partner



By:
                        
Name:
Title:







SCHEDULE 1
to the Compliance Certificate
($ in 000’s)


Statement Date: _________ ___, 201___


I.    


SCHEDULE 2
to the Compliance Certificate
Borrowing Base Certificate

[attached]
EXHIBIT F
[Form of Solvency Certificate]


SOLVENCY CERTIFICATE
(Subsidiary Guarantor)
Reference is made to (i) that certain Credit Agreement, dated as of March __,
2012, among New York Recovery Operating Partnership, L.P., a Delaware limited
partnership, as Borrower, the lenders from time to time party thereto, and
Capital One, National Association, a national banking association, as
Administrative Agent (as amended, modified, supplemented, extended, renewed or
replaced from time to time, the “Credit Agreement”) and (ii) that certain
Guaranty, dated as of March __, 2012, by and among the Guarantors party thereto
(as amended, modified, supplemented, extended, renewed or replaced from time to
time, the “Guaranty”). Capitalized terms used but not defined herein shall have
the meanings set forth in the Credit Agreement.
This certificate is being given in connection with the proposed addition of a
property as a Borrowing Base Property pursuant to Section 9.03 of the Credit
Agreement. Each of the undersigned certifies that he or she is a Responsible
Officer of the Subsidiary on whose behalf he or she is signing this Solvency
Certificate below, and makes this certificate to his or her actual knowledge in
his or her capacity as such Responsible Officer, and not in a personal or
individual capacity. Each of the undersigned, in such capacity, further
certifies, that both before and after giving effect to the addition of the
Borrowing Base Property, and giving effect to the Guaranteed Obligations (as
defined in the Guaranty) of such Guarantor existing under the Guaranty and after
giving effect to the execution, delivery and performance of such Guarantor of
the Guaranty, as of the date hereof, as follows:
1.The fair value of the property of such Subsidiary is greater than the total
amount of liabilities, including contingent liabilities, of such Subsidiary;
2.The present fair salable value of the assets of such Subsidiary is not less
than the amount that will be required to pay the probable liability of such
Subsidiary on its debts as they become absolute and matured;
3.Such Subsidiary does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Subsidiary’s ability to pay such debts and
liabilities as they mature;
4.Such Subsidiary is not engaged in business or a transaction, and is not about
to engage in business or a transaction, for which such Subsidiary’s property
would constitute an unreasonably small capital; and
5.Such Subsidiary is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business.
[REMAINDER OF PAGE LEFT BLANK.
SIGNATURES APPEAR ON FOLLOWING PAGE.]


IN WITNESS WHEREOF, each of the undersigned has executed this Solvency
Certificate effective as of the date first written herein.
BORROWER:
NEW YORK RECOVERY OPERATING PARTNERSHIP, L.P., a Delaware limited partnership
By:
American Realty Capital New York Recovery REIT, Inc., a Maryland corporation,
its general partner



By:
                        
Name:
Title:

    





